Exhibit 10.1


EXECUTION VERSION














REVENUE INTEREST AGREEMENT
Dated as of May 10, 2018
Between
LA JOLLA PHARMA, LLC,
as Product Sub
and
THE ENTITIES MANAGED BY
HEALTHCARE ROYALTY MANAGEMENT, LLC IDENTIFIED HEREIN,
collectively as Investor









USActive 42004257.15

--------------------------------------------------------------------------------


        


TABLE OF CONTENTS
ARTICLE I.
CERTAIN DEFINITIONS
SECTION 1.01
DEFINITIONS...............................................................................................    1

SECTION 1.02
RULES OF
CONSTRUCTION...................................................................    22

ARTICLE II.
THE INVESTMENT AMOUNT
SECTION 2.01
INVESTMENT
AMOUNT..........................................................................    23

ARTICLE III.
REVENUE INTEREST PAYMENTS
SECTION 3.01
REVENUE
INTEREST...............................................................................    23

ARTICLE IV.
BLOCKED ACCOUNTS; EXPENSES; MAKING OF PAYMENTS
SECTION 4.01
BLOCKED
ACCOUNTS............................................................................    23

SECTION 4.02
INTEREST ON LATE
PAYMENTS...........................................................    24

SECTION 4.03
ADMINISTRATION AND ENFORCEMENT EXPENSES.......................    24

SECTION 4.04
MAKING OF
PAYMENTS.........................................................................    24

SECTION 4.05
SETOFF OR
COUNTERCLAIM................................................................24

SECTION 4.06
PAYMENT MECHANICS AND COLLECTION ACCOUNT
MANAGEMENT.........................................................................................    24

SECTION 4.07
MODE OF
PAYMENT................................................................................    26

SECTION 4.08
CURRENCY
CONVERSION.....................................................................    26

ARTICLE V.
TAXES
SECTION 5.01
TAXES.........................................................................................................    26

SECTION 5.02
RECEIPT OF
PAYMENT............................................................................    29

SECTION 5.03
OTHER
TAXES...........................................................................................    29



USActive 42004257.15    -i-

--------------------------------------------------------------------------------

Page




SECTION 5.04
INDEMNIFICATION..................................................................................    29

SECTION 5.05
REGISTERED
OBLIGATION....................................................................    29

SECTION 5.06
TAX
TREATMENT.....................................................................................    29

ARTICLE VI.
CLOSING CONDITIONS
SECTION 6.01
CLOSING....................................................................................................    29

SECTION 6.02
CONDITIONS PRECEDENT TO CLOSING.............................................29

ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
SECTION 7.01
REPRESENTATIONS AND WARRANTIES OF PRODUCT SUB...........    31

SECTION 7.02
REPRESENTATIONS AND WARRANTIES AS TO COMPANY, ETC...    39

SECTION 7.03
REPRESENTATIONS AND WARRANTIES OF INVESTOR...................    44

SECTION 7.04
SURVIVAL OF REPRESENTATIONS AND WARRANTIES...................    45

ARTICLE VIII.
AFFIRMATIVE COVENANTS
SECTION 8.01
MAINTENANCE OF
EXISTENCE............................................................    45

SECTION 8.02
USE OF
PROCEEDS...................................................................................    45

SECTION 8.03
FINANCIAL STATEMENTS AND INFORMATION................................45

SECTION 8.04
BOOKS AND
RECORDS...........................................................................    48

SECTION 8.05
GOVERNMENTAL
AUTHORIZATIONS.................................................    48

SECTION 8.06
COMPLIANCE WITH LAWS AND CONTRACTS..................................48

SECTION 8.07
PLAN
ASSETS............................................................................................    48

SECTION 8.08
NOTICES.....................................................................................................    48

SECTION 8.09
PAYMENT OF TAXES; TAX STATUS OF PRODUCT SUB....................    49

SECTION 8.10
WAIVER OF STAY, EXTENSION OR USURY LAWS............................    49

SECTION 8.11
INTELLECTUAL
PROPERTY....................................................................50



USActive 42004257.15    -ii-

--------------------------------------------------------------------------------

Page




SECTION 8.12
SECURITY DOCUMENTS; FURTHER ASSURANCES..........................    51

SECTION 8.13
INFORMATION REGARDING COLLATERAL.......................................    51

SECTION 8.14
ADDITIONAL COLLATERAL; COMMERCIALIZATION OF THE
PRODUCT...................................................................................................    52

ARTICLE IX.
NEGATIVE COVENANTS
SECTION 9.01
ACTIVITIES OF PRODUCT
SUB.............................................................53

SECTION 9.02
MERGER; SALE OF
ASSETS.......................................................................................................    54

SECTION 9.03
LIENS...........................................................................................................    54

SECTION 9.04
INVESTMENT COMPANY
ACT...............................................................    54

SECTION 9.05
LIMITATION ON ADDITIONAL INDEBTEDNESS................................    55

SECTION 9.06
LIMITATION ON TRANSACTIONS WITH CONTROLLED
AFFILIATES...............................................................................................    55

SECTION 9.07
ERISA..........................................................................................................    55

SECTION 9.08
DIVIDENDS AND
DISTRIBUTIONS.......................................................    55

ARTICLE X.
PUT OPTION EVENTS
SECTION 10.01
PUT OPTION
EVENTS..............................................................................    56

SECTION 10.02
INVESTOR
REMEDIES.............................................................................    56

SECTION 10.03
RIGHT OF SET-OFF; SHARING OF
SET-OFF.........................................    57

SECTION 10.04
RIGHTS NOT
EXCLUSIVE.......................................................................    57

ARTICLE XI.
INDEMNIFICATION; LIMITS ON DAMAGES
SECTION 11.01
LOSSES.......................................................................................................    57

SECTION 11.02
ASSUMPTION OF DEFENSE; SETTLEMENTS.....................................    58

SECTION 11.03
LIMITS ON
DAMAGES.............................................................................    58



USActive 42004257.15    -iii-

--------------------------------------------------------------------------------

Page




SECTION 11.04
NO IMPLIED REPRESENTATIONS AND WARRANTIES.....................    59

SECTION 11.05
EXCLUSIVE
REMEDY..............................................................................    59

ARTICLE XII.
MISCELLANEOUS
SECTION 12.01
ASSIGNMENTS..........................................................................................    59

SECTION 12.02
SUCCESSORS AND
ASSIGNS..................................................................    60

SECTION 12.03
NOTICES.....................................................................................................    60

SECTION 12.04
ENTIRE
AGREEMENT..............................................................................    62

SECTION 12.05
MODIFICATION.........................................................................................    62

SECTION 12.06
NO DELAY; WAIVERS;
ETC.....................................................................    62

SECTION 12.07
SEVERABILITY..........................................................................................    62

SECTION 12.08
DETERMINATIONS...................................................................................    62

SECTION 12.09
GOVERNING
LAW.....................................................................................    62

SECTION 12.10
JURISDICTION...........................................................................................    62

SECTION 12.11
WAIVER OF JURY
TRIAL.........................................................................    62

SECTION 12.12
WAIVER OF
IMMUNITY...........................................................................    63

SECTION 12.13
COUNTERPARTS;
DELIVERY..................................................................    63

SECTION 12.14
LIMITATION ON RIGHTS OF
OTHERS..................................................    63

SECTION 12.15
TERMINATION;
SURVIVAL.....................................................................    63

SECTION 12.16
CONFIDENTIALITY..................................................................................    63

SECTION 12.17
PATRIOT ACT
NOTIFICATION................................................................    64







USActive 42004257.15    -iv-

--------------------------------------------------------------------------------






Annexes
Annex I    Investor Entities
Exhibits
Exhibit A    Form of Security Agreement
Exhibit B    Form of Contribution Agreement
Exhibit C    Form of Stock Pledge Agreement
Exhibit D    Form of Assignment and Acceptance
Exhibit E    Form of Notice to Product Licensees/Account Debtors
Exhibit F    Form of Officer’s Certificate
Exhibits G    Forms of Tax Certificates



Schedules
Schedule 7.01(m)    Intellectual Property
Schedule 7.01(o)    Material Contracts – Product Sub
Schedule 7.01(v)    Written Information Produced to Investor
Schedule 7.02(n)    Material Contracts - Company




USActive 42004257.15    -v-

--------------------------------------------------------------------------------






This REVENUE INTEREST AGREEMENT (this “Agreement”) dated as of May 10, 2018 (the
“Effective Date”), is entered into by and between and the entities managed by
HealthCare Royalty Management, LLC set forth on Annex I (collectively, the
“Investor”), and La Jolla Pharma, LLC, a Delaware limited liability company
(“Product Sub”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in, or by reference in, Article I below.
RECITALS
WHEREAS, the Product Sub holds certain assets and rights relating to the Product
which is being commercialized in the Territory (including in the United States
under the trademark GIAPREZA™) for use as a vasopressor to increase blood
pressure in patients with septic or other distributive shock; and
WHEREAS, Product Sub has requested that Investor pay the Investment Amount to
Product Sub on the Closing Date in furtherance of Product Sub’s
commercialization of the Product and the Investor is willing to pay the
Investment Amount to Product Sub on the Closing Date, on the terms and subject
to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by the Parties as follows:
Article I.
CERTAIN DEFINITIONS
Section 1.01    Definitions. As used herein:
“Account Bank” means JPMorgan Chase Bank, N.A. or such other bank or financial
institution approved by each of the Investor and Product Sub.
“Additional Collateral” means all of Product Sub’s right, title and interest in,
to and under, the following property, whether now owned or hereafter acquired:
(a)
the Collection Account;

(b)
all rights (contractual and otherwise and whether constituting accounts,
contract rights, financial assets, cash, investment property or general
intangibles) arising under, connected with or in any way related to the
Collection Account; and

(c)
all proceeds resulting from the assets described in the foregoing clauses (a)
and (b).

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
another Person. For purposes of this definition, “control” means (a) in the case
of corporate entities, direct or indirect ownership of a majority of the stock
or shares having the right to vote for the election of


USActive 42004257.15

--------------------------------------------------------------------------------





directors, and (b) in the case of non-corporate entities, direct or indirect
ownership of a majority of the equity interest with the power to direct the
management and policies of such non-corporate entities.
“Agreement” has the meaning set forth in the preamble hereto.
“Annual Net Sales” means, as of any date of determination, the amount of Net
Sales for the applicable Calendar Year as of such date.
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
“Applicable Percentage” means the percentage based on the applicable portion of
Annual Net Sales, as set forth in the chart below:
Annual Net Sales
Applicable Percentage
A. Portion of Annual Net Sales less than or equal to $250,000,000
10.00%
B. Portion of Annual Net Sales exceeding $250,000,000 and less than or equal to
$375,000,000
6.75%
C. Portion of Annual Net Sales in excess of $375,000,000
0.25%

provided that (a) if the First Payment Threshold has not been met with respect
to periods ending on or before December 31, 2021, then each of the percentages
set forth above shall be increased by 4.00%, starting with the first Calendar
Quarter of 2022, until the Investor has received Revenue Interest Payments
totaling, in the aggregate, one hundred eighty percent (180%) of the Investment
Amount and, in addition, (b) if the Second Payment Threshold has not been met
with respect to periods ending on or before December 31, 2023, then each of the
then-applicable percentages set forth above (after giving effect to clause (a)
hereof, if applicable) shall be increased (or further increased, as the case may
be) by 4.00%, starting with the first Calendar Quarter of 2024, until the
Investor has received Revenue Interest Payments totaling, in the aggregate, one
hundred eighty percent (180%) of the Investment Amount and (c) once the Investor
has received Revenue Interest Payments totaling in the aggregate, one hundred
eighty percent (180%) of the Investment Amount, then the Applicable Percentage
shall thereafter be zero percent (0%). For the avoidance of doubt, if the level
of Net Sales with respect to periods ending on or before December 31, 2021
and/or December 31, 2023 are sufficient to achieve the First Payment Threshold
and/or the Second Payment Threshold (as applicable), and the Investor timely
receives a payment for such quarter that, in the aggregate with all prior
payments, equals or exceeds the applicable threshold amount, then the applicable
payment threshold shall be considered met notwithstanding the fact that such
payment was made after the applicable measurement date set forth above.


USActive 42004257.15    -2-

--------------------------------------------------------------------------------





“Assignee” means any other Person to which Investor has assigned or is assigning
its rights and obligations hereunder, whether or in whole or in part.
“Assignment and Acceptance” means a written instrument of assignment in the form
set forth in Exhibit D, executed by and between the parties to an assignment
under Section 12.01 hereof.
“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions (domestic or foreign) from time to time in effect and
affecting the rights of creditors generally.
“Bill of Sale” means the Bill of Sale and Assumption Agreement, dated the date
hereof, delivered by the Company to Product Sub under the Contribution Agreement
with respect to the “Transferred Assets” (as such term is defined in the
Contribution Agreement).
“Blocked Account” means, collectively, any segregated deposit account
established and maintained at the Account Bank pursuant to a Blocked Account
Control Agreement, the Security Agreement and this Agreement.
“Blocked Account Control Agreement” means any agreement entered into by the
Account Bank, Product Sub and the Investor in form and substance reasonably
satisfactory to the Investor, pursuant to which, among other things, the
Investor shall have control over the Blocked Account within the meaning of
Section 9-104 of the UCC.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.
“Calendar Quarter” means, for the first calendar quarter, the period beginning
on the Closing Date and ending on the last day of the calendar quarter in which
the Closing Date falls, and thereafter each successive period of three
consecutive calendar months ending on March 31, June 30, September 30 or
December 31.
“Calendar Year” means (a) for the initial Calendar Year, the period beginning on
the Closing Date and ending on December 31 of the year in which the Closing Date
occurs, (b) for each year after the initial Calendar Year, each successive
period beginning on January 1 and ending on December 31, and (c) for the year
during which this Agreement expires or terminates, the period beginning on
January 1 of the year in which the Agreement expires or terminates and ending on
the effective date of expiration or termination of the Agreement.
“Capital Stock” of any Person means any and all shares, interests, memberships,
ownership interest units, rights to purchase, warrants, options, participations
or other equivalents of or interests in (however designated) equity of such
Person, including any preferred stock, and including, if such Person is a
partnership, partnership interests (whether general or limited) and


USActive 42004257.15    -3-

--------------------------------------------------------------------------------





any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of property of,
such partnership, and including, if such Person is a limited liability company,
membership interests and any other interest or participation that confers on a
Person the right to receive an interest in the profits and losses of, or
distributions of property of, such limited liability company, in each case
whether outstanding on the date hereof or issued after the date hereof, but
excluding any Indebtedness convertible into or exchangeable for such equity.
“Cash Sweep” has the meaning set forth in Section 4.06(b).
“Change of Control” means any event or series of events that results in either
(i) the Company no longer directly or indirectly owning 100% of the Capital
Stock of Product Sub at any time or (ii) Product Sub no longer directly owning
100% of the Revenue Interest, other than that portion of the Revenue Interest
payable to the Investor pursuant to the terms hereof. For the avoidance of
doubt, the granting of one or more Permitted Ex-U.S. Product Licenses shall not,
individually or in the aggregate, constitute a Change of Control.
“Closing Date” has the meaning set forth in Section 6.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means the Additional Collateral, Revenue Interest Payments, the
Intellectual Property and, without duplication, the Transferred Assets, all
books and records of Product Sub that at any time evidence or contain
information relating to any of the foregoing or are otherwise necessary or
helpful in the collection or realization thereof, and all proceeds and products
of the foregoing, but in no event shall Collateral include any of the following:
(i) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby (after
giving effect to the applicable anti-assignment provisions of the UCC or other
Applicable Law), and (ii) any license or agreement (or rights thereunder) to the
extent that a grant of a security interest therein would violate or invalidate
such license or agreement, result in a breach thereof or create a right of
termination in favor of any other party thereto (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable Law).
“Collection Account” means the Blocked Account established and maintained at any
Account Bank solely for the purpose of receiving remittance of proceeds of
accounts receivable and royalty receivables of Product Sub arising from sales of
the Product in the Territory and disbursement thereof as provided herein, and
any successor Collection Account entered into in accordance with Section 4.01
and the related Blocked Account Control Agreement.
“Combination Product” means a Product that is comprised of or contains the
Compound in addition to one or more additional active ingredients (whether
co-formulated or co-packaged) that are neither the Compound nor generic or other
non-proprietary compositions of matter. Pharmaceutical dosage form vehicles,
adjuvants and excipients shall be deemed not to be “active ingredients”.


USActive 42004257.15    -4-

--------------------------------------------------------------------------------





“Commercialization” means, on a country-by-country basis, any and all activities
with respect to the distribution, marketing, detailing, promotion, selling and
securing of reimbursement of the Product in a country after Marketing
Authorization for the Product in that country has been obtained, which shall
include, as applicable, post-marketing approval studies, post-launch marketing,
promoting, detailing, marketing research, distributing, customer service,
selling the Product, importing, exporting or transporting the Product for sale,
and regulatory compliance with respect to the foregoing. When used as a verb,
“Commercialize” means to engage in Commercialization.
“Commercially Reasonable and Diligent Efforts” means, with respect to the
efforts to be expended with respect to the Commercialization of the Product in
any regulatory jurisdiction, such efforts and resources normally used by a
prudent company in the biotechnology industry of a size comparable to Product
Sub and its Affiliates, taken as a whole, which holds and intends to retain all
of the economic interests in the net sales revenues with respect to a
pharmaceutical product for which the same regulatory approval is held as that
received from the FDA in the United States with respect to the Product, which
pharmaceutical product is owned or licensed in the same manner as the Product
(excluding, for purposes hereof, the interest of Investor in the Revenue
Interest Payments under this Agreement), which pharmaceutical product is at a
similar stage in its product life and of similar market and profit potential as
the Product, taking into account intellectual property protection, efficacy,
safety, approved labeling, the competitiveness of alternative products in such
jurisdiction, pricing/reimbursement for the pharmaceutical product and the
profitability of the pharmaceutical product, all as measured by the facts and
circumstances in existence at the time such efforts are due.
“Company” means La Jolla Pharmaceutical Company, a California corporation, which
is the direct sole parent of Product Sub.
“Company Trigger Event” has the meaning set forth in the Contribution Agreement.
“Compound” means synthetic angiotensin II acetate, which is
L-Aspartyl-L-arginyl-L-valyl-L-tyrosyl-L-isoleucyl-L-histidyl-L-prolyl-L-phenylalanine,
acetate salt; provided, that for all purposes hereunder, “Compound” shall
include (i) any stereoisomers and/or other salt forms of
L-Aspartyl-L-arginyl-L-valyl-L-tyrosyl-L-isoleucyl-L-histidyl-L-prolyl-L-phenylalanine,
acetate salt, (ii) any homologs or orthologs of
L-Aspartyl-L-arginyl-L-valyl-L-tyrosyl-L-isoleucyl-L-histidyl-L-prolyl-L-phenylalanine,
acetate salt, (iii) any compound that replicates the eight amino acid sequence
set forth in this definition, regardless of whether such compound is in acetate
form, (iv) any compound that contains isotopic substitution of
L-Aspartyl-L-arginyl-L-valyl-L-tyrosyl-L-isoleucyl-L-histidyl-L-prolyl-L-phenylalanine,
acetate salt, (v) any compound that otherwise utilizes the same mechanism of
action and (vi) any derivatives of any of the foregoing, including prodrugs and
active metabolites.
“Confidential Information” means any and all technical, financial and other
non-technical non-public information provided by either Party to the other
(including, without limitation, the Third Party confidential information and
reports provided pursuant to Section


USActive 42004257.15    -5-

--------------------------------------------------------------------------------





4.06(c), the financial statements and information provided pursuant to Section
8.03 and any notices or other information provided pursuant to Section 8.08),
either directly or indirectly, whether in graphic, written, electronic or oral
form, which by its context would reasonably be deemed to be confidential,
including without limitation information relating to a Party’s revenues, net
sales, costs, technology, products and services, and any business, financial or
customer information relating to a Party. The existence and terms of this
Agreement shall be deemed the Confidential Information of both Parties.
Confidential Information shall not include any information that a Party can
demonstrate was: (i) known to the general public at the time of its disclosure
to such Party or its Affiliates, or thereafter became generally known to the
general public through no breach by the receiving Party of its confidentiality
obligations hereunder; (ii) known by the receiving Party or its Affiliates prior
to the date of disclosure by the disclosing Party; (iii) disclosed to the
receiving Party or its Affiliates from a source unrelated to the disclosing
Party and not known by the receiving Party or its Affiliates to be under a duty
of confidentiality to the disclosing Party; or (iv) independently developed by
the receiving Party or its Affiliates by personnel that did not use the
Confidential Information of the disclosing Party in connection with such
development.
“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between the Company and HealthCare Royalty Management, LLC, dated as January 18,
2018.
“Contract” means any agreement, contract, lease, commitment, license and other
arrangement that is legally binding.
“Contribution” means the sale, transfer, assignment, contribution and conveyance
by the Company of the Transferred Assets to the Product Sub pursuant to the
Contribution Agreement.
“Contribution Agreement” means the Contribution and Servicing Agreement, dated
as of the Closing Date, between the Company and Product Sub, in the form of
Exhibit B hereto.
“Controlled Affiliate” with respect to any Person means any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. For the purposes of this Agreement, “control” (including, with
correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitation, all rights in mask
works, copyrights and original designs, and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression, which are owned by


USActive 42004257.15    -6-

--------------------------------------------------------------------------------





the Product Sub or any Subsidiary or which the Product Sub or any Subsidiary is
licensed, authorized or otherwise granted rights under or to; and (b) all
copyright rights under the copyright laws of the United States and all other
countries for the full term thereof (and including all rights accruing by virtue
of bilateral or international copyright treaties and conventions), whether
registered or unregistered, including, but not limited to, all applications for
registration, renewals, extensions, reversions or restorations of copyrights now
or hereafter provided for by law and all rights to make applications for
copyright registrations and recordations, regardless of the medium of fixation
or means of expression, which are owned by the Product Sub or any Subsidiary or
which the Product Sub or any Subsidiary is licensed, authorized or otherwise
granted rights under or to.
“Copyright License” means any agreement, whether written or oral, providing for
the grant of any right to use any Work under any Copyright.
“Dispute(s)” means any opposition, interference, reexamination, injunction,
claim, suit, action, citation, summons, subpoena, hearing, inquiry,
investigation (by the International Trade Commission or otherwise), complaint,
arbitration, mediation, demand, decree or other dispute, disagreement,
proceeding, claim or inter partes review (other than standard patent prosecution
before a Patent Office).
“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible, puttable or exchangeable, is, or upon
the happening of any event or the passage of time would be, required to be
redeemed by such Person, whether or not at the option of the holder thereof, or
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, in whole or in part, on or prior to the date which is 91 days after
the Scheduled Termination Date; provided, however, that any class of Capital
Stock of such Person that, by its terms, authorizes such Person to satisfy in
full its obligations with respect to the payment of dividends or upon maturity,
redemption (pursuant to a sinking fund or otherwise) or repurchase thereof or
otherwise by the delivery of Capital Stock that is not Disqualified Capital
Stock, and that is not convertible, puttable or exchangeable for Disqualified
Capital Stock or Indebtedness, will not be deemed to be Disqualified Capital
Stock.
“Dollars” or “$” means lawful money of the United States of America.
“Domain Names” means all domain names and URLs that are registered and/or owned
by or licensed to the Product Sub or any Subsidiary with respect to which the
Product Sub or any Subsidiary is authorized or granted rights under or to.
“Drug Application” means a New Drug Application or a Biologic License
Application, as those terms are defined in the FDCA and the FDA regulations
promulgated thereunder, for any Product, as appropriate, in each case of the
Product Sub or any Subsidiary.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.


USActive 42004257.15    -7-

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
“Excluded Taxes” means, with respect to Investor, (i) any Taxes imposed on (or
measured by) net income (however denominated), branch profits Taxes, or any
franchise or similar Taxes imposed in lieu thereof, imposed by any Governmental
Authority, in each case (x) as a result of Investor being organized under the
laws of, or having its principal office or its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes, (ii) any U.S. federal, state, municipal or
other withholding Tax imposed on amounts payable to or for the account of
Investor with respect to an applicable interest pursuant to a law in effect on
the date on which (x) Investor acquires such interest in this Agreement or (y)
Investor designates a new office for receiving payment pursuant to this
Agreement (the “Applicable Office”), except in each case to the extent that
amounts with respect to such Taxes were payable pursuant to Section 5.01 or
Section 5.04 either to Investor’s assignor immediately before Investor acquired
such applicable interest or to Investor immediately before it changed its
Applicable Office, as applicable, (iii) any Tax that is attributable to
Investor’s failure to comply with Section 5.01(b) and (iv) any Tax withheld
pursuant to FATCA.
“Exploit” means, with respect to the Product, the development, process of
seeking regulatory approval, manufacture, use, sale, offer for sale (including
marketing and promotion), importation, distribution or other Commercialization;
and “Exploitation” shall have the correlative meaning.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
Treasury regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), any intergovernmental
agreements (and any related treaty, non-U.S. law, regulation or other official
guidance) implementing any of the foregoing.
“FCPA” means the United States Foreign Corrupt Practices Act.
“FDA” means the United States Food and Drug Administration.
“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.
“Financial Statements” means, the audited consolidated balance sheet of the
Company, as of December 31, 2017 and the audited results of the operations of
Company and the consolidated statements of cash flows of Company for the year
ended December 31, 2017.
“First Payment Threshold” means the Investor has received Revenue Interest
Payments totaling, in the aggregate, 50% of the Investment Amount.


USActive 42004257.15    -8-

--------------------------------------------------------------------------------





“GAAP” means the generally accepted accounting principles in the United States
of America in effect from time to time; provided, that in the event such
principles change after January 2, 2018 in a manner which affects compliance
with this Agreement by Product Sub (including without limitation in the
determination of payments in respect of the Revenue Interest Payments), such
change shall be ignored for the purpose of determining such compliance.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government, including, without limitation, any self-regulatory organization.
“Governmental Licenses” means all applications to and requests for approval from
a Governmental Authority for the right to manufacture, import, store, market,
promote, advertise, offer for sale, sell, use and/or otherwise distribute a
Product, including, without limitation, all filings filed with the FDA, and all
authorizations issuing from a Governmental Authority based upon or as a result
of such applications and requests, which are owned by the Product Sub or any
Subsidiary, acquired by the Product Sub or any Subsidiary via assignment,
purchase or otherwise or that the Product Sub or any Subsidiary is licensed,
authorized or otherwise granted rights under or to.
“Guarantee” means, as to any Person: (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.
“Indebtedness” with respect to any Person means (i) indebtedness pursuant to an
agreement or instrument involving or evidencing money borrowed, the advance of
credit, a conditional sale or a transfer with recourse or with an obligation to
repurchase (but excluding trade credit and accounts payable in the ordinary
course of business), (ii) any capitalized lease, (iii)  any obligations with
respect to Disqualified Capital Stock, (iv)  indebtedness of a third party
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on assets owned or acquired
by such Person, whether or not the indebtedness secured thereby has been assumed
(but only to the extent of such Lien), (v) net amounts owing pursuant to an
interest rate protection agreement, foreign currency


USActive 42004257.15    -9-

--------------------------------------------------------------------------------





exchange agreement or other hedging arrangement, (vi) a reimbursement obligation
under a letter of credit issued for the account of such Person, or (vii) all
Guarantees with respect to Indebtedness of the types specified in clauses (i)
through (vi) above of another Person. For the avoidance of doubt, the
Indebtedness of any Person shall include the Indebtedness of any other entity to
the extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and whether or not such Indemnitee is required by
Applicable Law to be involved therein, and any fees or expenses actually
incurred by Indemnitees in enforcing the indemnity provided herein), whether
direct, indirect or consequential, whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations), on common law or equitable
cause or on contract or otherwise, imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of this Agreement
or the other Transaction Documents or the transactions contemplated hereby or
thereby (including any enforcement of any of the Transaction Documents
(including any sale of, collection from, or other realization upon any of the
Collateral)).
“Indemnified Taxes” means any Taxes imposed on the Investor after the Closing
Date as a result of any change in domicile, tax residence or the location of any
business activities of Product Sub, the Company or any other subsidiary of the
Company, with respect to any payment made by or on account of any obligation of
Product Sub under any Transaction Documents.
“Indemnitee” means Investor and its Affiliates and their respective officers,
partners, directors, trustees, employees, agents and controlling Persons.
“Insolvency Event” means the occurrence of any of the following with respect to
Product Sub or the Company:
(a)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (x) relief
in respect of Product Sub or the Company, or of a substantial part of the
property of Product Sub or the Company, under any Bankruptcy Law now or
hereafter in effect, (y) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Product Sub or the Company for
a substantial part of the property of Product Sub or the Company or (z) the
winding-up or liquidation of Product Sub or the Company, which proceeding or
petition shall continue undismissed for ninety (90) calendar days or (ii) an
order of a court of competent jurisdiction approving or ordering any of the
foregoing shall be entered;


USActive 42004257.15    -10-

--------------------------------------------------------------------------------





(b)    Product Sub or the Company shall (i) voluntarily commence any proceeding
or file any petition seeking relief under any Bankruptcy Law now or hereafter in
effect, (ii) apply for the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official itself or for a substantial part
of its property, (iii) fail to contest in a timely and appropriate manner any
proceeding or the filing of any petition described in clause (i) of this
definition, (iv) file an answer admitting the material allegations of a petition
filed against it in any proceeding described in clause (a) of this definition,
(v) make a general assignment for the benefit of creditors or (vi) wind up or
liquidate (except as permitted under this Agreement);
(c)    Product Sub or the Company shall take any action in furtherance of or for
the purpose of effecting, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (a) or (b) of this
definition; or
(d)    Product Sub or the Company shall become unable, admit in writing its
inability, or fail generally, to pay its debts as they become due.
“Intellectual Property” means all intellectual property, including but not
limited to patents, patent applications, trademarks, trademark applications and
know-how, necessary for the sale, manufacture, use, importation or marketing of
the Product or the Compound that is owned or controlled (and if controlled, only
to the extent of control) by Product Sub as of the Closing Date and during term
of this Agreement.
“Investment Amount” means an amount equal to $125,000,000.
“Investor” means Investor (as defined in the preamble hereto) and any permitted
assignee under Section 12.01(b).
“Investor Account” means such account of the Investor maintained at such banking
institution as the Investor may specify in its discretion from time to time in
writing to Product Sub at least ten Business Days prior to any date on which
payments are to be made to Investor pursuant to the Transaction Documents.
“Investor Entity” means any Person constituting a part of the collective
Investor.
“Investor Expense Amount” means $350,000, which is being paid in satisfaction of
the reimbursement obligations under the Company’s letter agreement with the
Investor Representative, dated as of February 26, 2018, as amended by that
subsequent amendment thereto dated as of March 22, 2018.
“Investor Representative” means HealthCare Royalty Management, LLC.
“IP Rights” means, collectively, all Copyrights, all Copyright Licenses, all
Domain Names, all Other Intellectual Property, all Other IP Agreements, all
Patents, all Patent Licenses, all Trademarks, all Trademark Licenses, all Trade
Secrets, all Websites and all Website Agreements.


USActive 42004257.15    -11-

--------------------------------------------------------------------------------





“Knowledge” means, with respect to Product Sub or the Company, the actual
knowledge, after reasonable inquiry, of (i) George Tidmarsh, Chief Executive
Officer, (ii) Dennis Mulroy, Chief Financial Officer, (iii) Jennifer Carver,
Chief Operating Officer, (iv) Lakhmir S. Chawla, MD, Chief Medical Officer, and
(v) James Rolke, Chief Scientific Officer, in each case of Product Sub or the
Company, as applicable, or to the extent such office does not exist or such
person no longer serves in such capacity after the Closing Date, the actual
knowledge of another person with substantially similar responsibility,
regardless of title, of Product Sub or the Company, respectively, relating to a
particular matter.
“Law” means any federal, state, local or foreign law, including common law, and
any regulation, rule, requirement, policy, judgment, order, writ, decree,
ruling, award, approval, authorization, consent, license, waiver, variance,
guideline or permit of, or any agreement with, any Governmental Authority.
“License Agreement” means that certain Amended and Restated Patent License
Agreement entered into by and between George Washington University, a
congressionally chartered not-for-profit corporation located in the District of
Columbia and the Company, as of March 1, 2016, as the same may be amended,
restated, supplemented or otherwise modified from time to time in conformance
with Section 9.01.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, set-off, encumbrance or other security interest in the nature
thereof (including any conditional sale agreement, equipment trust agreement or
other title retention agreement, a lease with substantially the same economic
effect as any such agreement or a transfer or other restriction).
“Marketing Authorization” means, with respect to the Product, the Regulatory
Approval required by Applicable Law to sell the Product in a country or region.
“Material Adverse Effect” means (a) an Insolvency Event, (b) a material adverse
change in the business, operations, properties, liabilities, results of
operations or condition (financial or other) of Product Sub, taken as a whole;
(c) a material adverse effect on the validity or enforceability of the
Transaction Documents taken as a whole or any material provision hereof or
thereof; (d) a material adverse effect on the ability of Product Sub or the
Company to consummate the transactions contemplated by the Transaction
Documents, or on the ability of Product Sub or the Company to perform its
obligations under the Transaction Documents to which it is a party, in each
case, taken as a whole; or (e) a material adverse effect on the rights or
remedies of Investor under any of the Transaction Documents, taken as a whole.
“Material Contract” means any Contract pertaining to the Product to which
Product Sub, the Company, or a Subsidiary of the Company, as the case may be in
the context in which used, is a party or any of the respective assets or
properties of Product Sub, the Company or such Subsidiary are bound or committed
(other than the Transaction Documents) and for which any breach, violation,
nonperformance or early cancellation would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (including, without


USActive 42004257.15    -12-

--------------------------------------------------------------------------------





limitation, the License Agreement and any Product License). The Material
Contracts as of the date hereof are identified on Schedules 7.01(o) and 7.02(n).
“Material Contract Counterparty” means a counterparty to any Material Contract.
“Maximum Lawful Rate” means the highest rate of interest permissible under
Applicable Law.
“Maximum Payment Amount” means cash payments in respect of the Revenue Interest
totaling, in the aggregate, one hundred eighty percent (180%) of the Investment
Amount.
“Net Sales” means, for any period of determination, the sum of: (a) “net sales”
of the Product as reported in the Company’s (or its successor’s) periodic
reports filed with the SEC on Form 10‑Q and Form 10-K (as applicable); and (b)
for any worldwide sales of the Product by Product Sub, any Affiliate or any
Product Licensees which are not reported in the Company’s (or its successor’s)
periodic reports filed with the SEC on Form 10‑Q and Form 10-K (as applicable)
under the preceding clause (a), “net sales” of the Product calculated as the
difference between (notwithstanding anything to the contrary and for the
avoidance of doubt, no “net sales” calculated in the preceding clause (a) shall
be included in the “net sales” calculation pursuant to clause (b)):
(i)    the gross amount billed, invoiced or otherwise recognized as revenue in
accordance with GAAP with respect to sales or other dispositions to a Third
Party of the Product in the Territory by Product Sub or Product Licensees (but
not including sales to an Affiliate of Product Sub or any Product Licensee
unless the Affiliate is the ultimate end user of the Product), minus
(ii)    the following deductions to the extent included in the gross amount
billed or invoiced with respect to sales or other dispositions of the Product or
otherwise recognized or accrued in accordance with GAAP:
(a) credits or allowances granted for damaged products, product expirations,
returns, recalls or rejections of the Product, or for retroactive price
reductions and billing errors or adjustments;
(b) trade and quantity discounts, allowances and credits (including
chargebacks);
(c) excise taxes, sales taxes, duties, value added taxes (“VAT”) and other
similar taxes, and a pro rata portion of pharmaceutical excise taxes imposed on
sales of pharmaceutical products as a whole and not specific to the Product
(such as those imposed by the U.S. Patient Protection and Affordable Care Act of
2010, Pub. L. No. 111-148, as amended);
(d) freight, postage, shipping, customs, duties and shipping insurance expense
and other transportation charges directly related to the distribution of the
Product;


USActive 42004257.15    -13-

--------------------------------------------------------------------------------





(e) non-affiliated brokers or agent commissions, distribution services agreement
fees and other similar amounts allowed or paid to Third Party distributors,
including specialty distributors of the Product;
(f) rebates made with respect to sales paid for by any Governmental Authority
(including, without limitation, Medicaid and Medicare), their agencies and
purchasers and reimbursers, public or private hospitals, managed health care
organizations, group purchase organizations or to trade customers;
(g) the portion of administrative fees paid during the relevant time period to
group purchasing organizations or pharmaceutical benefit managers or similar
organizations relating to the Product;
(h) any write-offs or allowances for bad debts taken by Product Sub, its
Affiliates or Product Licensees, including bad debts; and
(i) any customary or similar payments to the foregoing (a) – (h) that apply to
the sale or disposition of pharmaceutical products.
For purposes of prevention of duplication, “Net Sales” shall not include amounts
invoiced by distributors, wholesalers or other Persons acting in similar
capacities.
In the event that the Product is sold as part of a Combination Product, then Net
Sales for such Combination Product in a Calendar Quarter (solely for the
purposes of determining the applicable Revenue Interest Payment Amounts to be
paid) shall be calculated by multiplying the Net Sales of the Combination
Product in such Calendar Quarter by the fraction: A divided by (A+B), in which A
is the average selling price of the Product, as applicable, sold in substantial
quantities comprising the related Product as the sole therapeutically active
ingredient in the applicable country, and B is the average selling price of any
product that is sold separately in substantial quantities comprising the other
therapeutically active ingredients in such country, in each case during the
accounting period in which the sales of the Combination Product were made, or if
no sales of the Product, as applicable, or product comprising the other active
ingredients occurred during such period, then such average selling prices as
sold during the most recent accounting period in which such sales did occur in
such country.
If the Product, as contained in such Combination Product, is not sold separately
in finished form in such country, Product Sub and the Investor shall submit the
matter to an independent valuation to be conducted by a valuation firm mutually
accepted by the Parties. In the event that the Parties cannot mutually agree on
an independent valuation firm, then the matter shall be resolved by binding
arbitration before a panel of three arbitrators, consisting of a single
arbitrator selected by each Party and the third arbitrator selected by the first
two arbitrators. The arbitrators shall have experience in commercial valuation
disputes and shall be drawn from the JAMS panel located in New York City. Any
such determination shall be made in accordance with the above formula, and shall
take into account in good faith any applicable allocations and calculations that
may have been made for the same period in other countries. The decision of the
arbitration panel shall be final.


USActive 42004257.15    -14-

--------------------------------------------------------------------------------





“Notices” means, collectively, notices, consents, approvals, reports,
designations, requests, waivers, elections and other communications that are
delivered in accordance with Section 12.03 of this Agreement.
“Obligations” means, without duplication, the Revenue Interest Payments and all
present and future Indebtedness, taxes, liabilities, obligations, covenants,
duties, and debts, owing by Product Sub to the Investor, arising under or
pursuant to the Transaction Documents, including all charges, expenses, fees and
any other sums chargeable to Product Sub hereunder and under the other
Transaction Documents (and including any interest, fees and other charges that
would accrue but for the filing of a bankruptcy action with respect to Product
Sub, whether or not such claim is allowed in such bankruptcy action).
“Office” means, with respect to the Investor, its Stamford, Connecticut office,
and with respect to any assignee or successor of Investor, the office of such
Investor designated as its “Office” in an Assignment and Acceptance, or such
other office as may be otherwise designated in writing from time to time by such
Investor to Product Sub.
“Organizational Documents” means the certificate of formation and operating
agreement (or similar documents) of Product Sub or the functional equivalent of
the foregoing.
“Other Connection Taxes” means, with respect to Investor, Taxes imposed as a
result of a present or former connection between Investor and the jurisdiction
imposing such Tax (other than connections arising from Investor having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in the Investment or any Transaction Document).
“Other Intellectual Property” means all worldwide intellectual property rights,
industrial property rights, proprietary rights and common-law rights, whether
registered or unregistered, which are not otherwise included in Confidential
Information, Copyrights, Copyright Licenses, Domain Names, Governmental
Licenses, Other IP Agreements, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Websites, Website Agreements and Trade Secrets, including, without
limitation, all rights to and under all new and useful algorithms, concepts,
data (including all clinical data relating to a Product), databases, designs,
discoveries, inventions, know-how, methods, processes, protocols, chemistries,
compositions, formulas, show-how, software (other than commercially available,
off-the-shelf software that is not assignable in connection with a Change of
Control), specifications for Products, techniques, technology, trade dress and
all improvements thereof and thereto, in each of the foregoing cases, which is
owned by or licensed to the Product Sub or any Subsidiary or with respect to
which the Product Sub or any Subsidiary is authorized or granted rights under or
to.
“Other IP Agreements” means any agreement, whether written or oral, providing
for the grant of any right under any Confidential Information, Governmental
Licenses, application or request for a Governmental License, Trade Secret and/or
any other IP Rights, to the extent that the grant of any such right is not
otherwise the subject of a Copyright License, Trademark License, Patent License
or Website Agreement.


USActive 42004257.15    -15-

--------------------------------------------------------------------------------





“Overdue Rate” means, for any period for which an amount is overdue, a rate per
annum equal for each day in such period to the lesser of (i) 10.0% and (ii) the
maximum rate of interest permitted under Applicable Law.
“Party” and “Parties” means the Investor and Product Sub, individually and
collectively.
“Patent Office” means the respective patent office (foreign or domestic) for any
patent.
“Patent” means any and all issued patents and pending patent applications,
including without limitation, all provisional applications, substitutions,
continuations, continuations-in-part, divisions, and renewals, all letters
patent granted thereon, and all patents-of-addition, reissues, reexaminations
and extensions or restorations by existing or future extension or restoration
mechanisms (including regulatory extensions), and all supplementary protection
certificates, together with any foreign counterparts thereof anywhere, claiming
or covering the Product, or composition of matter, formulation, or methods of
manufacture or use thereof, that are issued or filed on or after the date of
this Agreement, including those identified in Schedule 7.01(m), in each such
case, which are owned or controlled by, issued or licensed to, licensed by, or
hereafter acquired or licensed by, Product Sub or any Subsidiary.
“Patent License” means any agreement, whether written or oral, providing for the
grant of any right under any Patent.
“Patent Rights” means, collectively, with respect to a Person, all patents
issued or assigned to, and all patent applications and registrations made by,
such Person (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under Applicable Law with respect to
such Person’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
“Patriot Act” means the USA Patriot Act, Public Law No. 107-56.
“Payment Date” means the 45th day after the close of each of the first three
quarters of each fiscal year and the 75th day after the close of the fourth
quarter of each fiscal year.
“Permitted Ex-U.S. Product License” has the meaning set forth in Section
9.02(b).
“Permitted Liens” means:


USActive 42004257.15    -16-

--------------------------------------------------------------------------------





(a)    Liens created in favor of the Investor Representative (on behalf of the
Investor) or the Investor pursuant to any Transaction Document;
(b)    inchoate Liens for taxes not yet delinquent or Liens for taxes which are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP;
(c)    Liens in respect of property of Product Sub imposed by Applicable Law
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
distributors’, wholesalers’, materialmen’s, attorneys’ and mechanics’ liens and
other similar Liens arising in the ordinary course of business and secure
payment obligations not yet delinquent;
(d)    (i) banker’s liens for collection or rights of set off or similar rights
and remedies as to deposit accounts or other funds maintained with depositary
institutions; provided that such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by Product Sub in excess of those
required by applicable banking regulations; and (ii) customary liens incurred in
the ordinary course of business to secure obligations in respect of payment
processing services, business credit card programs, and netting services,
overdrafts and related liabilities arising from treasury, depositary and cash
management services securing maximum amounts which are not in the aggregate
material in relation to the value of the Revenue Interest Payments;
(e)    any right, title or interest of a licensor or any restrictions imposed
under a license or sublicense to which Product Sub is a party as licensee or
sublicensee;
(f)    Liens to secure surety, appeal and performance bonds, trade and
government contracts, regulatory or statutory obligations, banker’s acceptances
and other similar obligations not incurred in connection with the borrowing of
money, and attachment, judgment and other similar Liens arising in connection
with court proceedings so long as the enforcement of such Liens is effectively
stayed and the judgment claims secured thereby do not otherwise constitute a Put
Option Event under clause (h) of the definition of “Put Option Event”;
(g)    Liens on imported goods and related shipping documents in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of such goods in the ordinary
course of Product Sub’s business;
(h)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


USActive 42004257.15    -17-

--------------------------------------------------------------------------------





(i)    Liens on cash collateral securing hedging agreements entered into for
bona fide hedging purposes in the ordinary course of business and not for
speculative purposes;
(j)     Liens arising from filing precautionary UCC financing statements
regarding leases;
(k)    Liens securing reimbursement obligations of the Product Sub as account
party with respect to letters of credit issued for bona fide transactional
purposes in the ordinary course of business and cash-collateralized with funds
other than Revenue Interest Payments;
(l)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Product Sub in the
ordinary course of business;
(m)    any right, title or interest of a Product Licensee or permitted
sub-licensee under a Product License that is otherwise permitted hereunder; and
(n)    Liens related to “march in” rights of the United States government under
35 U.S.C. §§ 200-212, and implementing regulations.
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to the fiduciary responsibility provisions of
Title I of ERISA, (ii) plan (as defined in Section 4975(e)(1) of the Code)
subject to Section 4975 of the Code or (iii) entity whose underlying assets
include assets of any such employee benefit plan or plan by reason of the
investment by an employee benefit plan or plan in such entity.
“Proceeding” means an action or proceeding brought against a Party as a
defendant, for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.
“Product” means any pharmaceutical or biological composition, or formulation, or
delivery or container closure system containing the Compound, including the
product currently trademarked in the United States as GIAPREZA™.
“Product Sub” shall have the meaning set forth in the preamble hereto.
“Product Sub Account” means such account as designated by Product Sub to the
Investor in writing from time to time into which the funds held in the
Collection Account that are


USActive 42004257.15    -18-

--------------------------------------------------------------------------------





not to be paid to Investor pursuant to this Agreement are transferred in
accordance with the terms of this Agreement.
“Product License” means, with respect to the Product, any license or sublicense
to a Third Party (or any Third Party to whom any such Third Party has granted a
license or sublicense) to develop, have developed, make, have made, seek
Regulatory Approvals for, distribute, use, have used, import, sell, offer to
sell, have sold or otherwise Commercialize the Product for either an approved
indication or a novel indication, either as a monotherapy or as an element of a
fixed combination formulation product. For clarity, agreements with vendors and
service providers granting a license or sublicense with respect to the Product
in order to perform services for the benefit of Product Sub or its Affiliates
but having no rights to sell, offer to sell, have sold or otherwise
Commercialize or distribute the Product shall not be deemed a Product License.
“Product Licensee” means, with respect to the Product, a Third Party with whom
Product Sub or any Affiliate of Product Sub has entered into a Product License.
As used in this Agreement, “Product Licensee” includes any Third Party to whom
Product Sub or any Affiliate of Product Sub has granted the right (or any Third
Party to whom any such Third Party has granted the right) to distribute the
Product; provided that the applicable Third Party that has been granted such
right has the right to conduct, or the responsibility for, active sales force
promotion of the Product anywhere within its distribution territory.
“Purpose” has the meaning set forth in Section 12.16(a).
“Put Option Event” means the occurrence of one or more of the following:
(a)    Product Sub fails to pay any amount due under Section 4.06 within twenty
(20) days of the due date (including as such due date may be extended for
amounts in dispute in accordance with Section 4.06(c)), and such failure
continues for more than 10 days after Notice of such failure to pay within the
aforementioned 20-day period is delivered hereunder.
(b)    Product Sub fails to perform or observe any material covenant or
agreement contained in the Transaction Documents to which it is a party (other
than those referred to in the preceding clause (a) of this definition) if such
failure is not remedied on or before the 30th day after Notice thereof from the
Investor.
(c)    A Company Trigger Event occurs and is continuing.
(d)    An Insolvency Event shall occur.
(e)    Any Change of Control shall occur.
“Quarterly Sales Amounts” means, with respect to any Calendar Quarter, the total
of the aggregate amount of worldwide Net Sales of the Product in such Calendar
Quarter.


USActive 42004257.15    -19-

--------------------------------------------------------------------------------





“Register” means a record of ownership in which Product Sub registers by book
entry the interests (including any rights to receive payment hereunder) of
Investor in the Investment and any assignment of any such interest, obligation
or right.
“Regulatory Agency” means a Governmental Authority with responsibility for the
regulation of the research, development, marketing or sale of drugs or
pharmaceuticals in any jurisdiction, including the FDA and the European
Medicines Agency.
“Regulatory Approval” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Product may, subject to any applicable Product License, be marketed, sold
and distributed in a jurisdiction, issued by the appropriate Regulatory Agency.
“Representative” means, with respect to any Person, directors, officers,
employees, agents, co-investors, advisors, potential investors, underwriters,
rating agencies, permitted assignees, sources of financing and trustees of such
Person.
“Revenue Interest” means all of Product Sub’s rights, title and interest in and
to that portion of accounts receivable and royalty receivables arising out of
sales of the Product worldwide.
“Revenue Interest Payment” means cash payments made to Investor on account of
the Revenue Interest in an amount equal to, for any given Calendar Quarter, the
applicable Revenue Interest Payment Amount for such Calendar Quarter.
“Revenue Interest Payment Amount” means, for each Calendar Quarter, an amount
equal to the worldwide Net Sales in such Calendar Quarter multiplied by the
Applicable Percentage. For clarity, the Applicable Percentage used to calculate
the Revenue Interest Payment Amount for a given Calendar Quarter will be based
on the aggregate Net Sales in the Territory billed or invoiced in such Calendar
Quarter and all prior Calendar Quarters in the applicable Calendar Year.
“Revenue Interest Payment Inquiry Notice” means a written notice from Investor
(or Investor Representative on behalf of Investor) objecting to or seeking
additional regarding the calculation of a given Revenue Interest Payment Amount.
“Scheduled Termination Date” means January 1, 2031.
“SEC” means the United States Securities and Exchange Commission.
“Second Payment Threshold” means the Investor has received Revenue Interest
Payments totaling, in the aggregate, 100% of the Investment Amount.
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit A hereto, between the Investor Representative and Product Sub, securing
the Obligations


USActive 42004257.15    -20-

--------------------------------------------------------------------------------





of Product Sub hereunder and the other Transaction Documents, as supplemented by
any amendments or supplements thereto.
“Senior Officer” means (i) in the case of Product Sub, the Chief Executive
Officer or the Chief Financial Officer and (ii) in the case of the Company, the
Chief Executive Officer or the Chief Financial Officer.
“Set-off” means any right of set off, rescission, counterclaim, reduction,
deduction or defense.
“Stock Pledge Agreement” means the Pledge and Security Agreement, dated as of
the Closing Date, between the Company and the Investor, in the form of Exhibit C
hereto, pursuant to which the Capital Stock of Product Sub is pledged to the
Investor Representative, for the benefit of the Investor.
“Subsidiary” means with respect to any Person any entity as to which such Person
directly or indirectly owns, controls or holds with power to vote fifty percent
(50%) or more of the outstanding voting securities of such entity.
“Surviving Person” means, with respect to any Person involved in or that makes
any disposition, the Person formed by or surviving such disposition or the
Person to which such disposition is made.
“Taxes” means all present and future taxes, levies, duties, imposts, deductions,
charges, fees or withholdings, and all interest, penalties and other liabilities
with respect thereto, that are imposed by any Governmental Authority.
“Termination Date” means the earliest of (i) the Scheduled Termination Date,
(ii) payment in full of amounts due under Section 10.01 following the occurrence
of a Put Option Event or (iii) the date upon which the Investor has received
payments hereunder or under the Contribution Agreement in respect of the Revenue
Interest Payments and recoveries under Article XI hereof (but excluding amounts
received on account of (x) the Product Sub’s indemnification obligations under
Section 11.01 with respect to Third Party claims or (y) the Product Sub’s
indemnification and reimbursement obligations under Section 11.01 with respect
to out-of-pocket costs and expenses paid by Investor in connection with the
exercise or enforcement of its rights under any Transaction Document) in an
aggregate amount equal to the Maximum Payment Amount.
“Territory” means worldwide.
“Third Party” means any Person other than Product Sub or its Affiliates.
“Trademarks” means all statutory and common-law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof,


USActive 42004257.15    -21-

--------------------------------------------------------------------------------





and all applications to register in connection therewith, under the laws of the
United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, for the full term and all renewals thereof,
which are owned by or licensed to the Product Sub or any Subsidiary or with
respect to which the Product Sub or any Subsidiary is authorized or granted
rights under or to.
“Trademark License” means any agreement, written or oral, providing for the
grant of any right to use any Trademark.
“Trade Secrets” means any data or information that is not commonly known by or
available to the public, and which (a) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other Persons who can obtain economic value from its
disclosure or use, (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, and (c) which are owned by or licensed to
the Product Sub or any Subsidiary or with respect to which the Product Sub or
any Subsidiary is authorized or otherwise granted rights under or to.
“Transaction Documents” means this Agreement, the Security Agreement, the Stock
Pledge Agreement, the Contribution Agreement, the Bill of Sale, each Blocked
Account Control Agreement, the Organizational Documents and any document or
agreement entered into by the Product Sub, the Company, the Investor or the
Investor Representative that, in accordance with its terms and subject to the
written agreement of Product Sub or the Company, on the one hand, and the
Investor, on the other hand, is specifically identified as a Transaction
Document.
“Transferred Assets” has the meaning set forth in the Contribution Agreement.
“U.S.” means the United States of America.
“UCC” means the Uniform Commercial Code as in effect from time to time in New
York; provided, that, if, with respect to any financing statement or by reason
of any provisions of Applicable Law, the perfection or the effect of perfection
or non-perfection of the security interest or any portion thereof granted
pursuant to the Transaction Documents is governed by the Uniform Commercial Code
as in effect in a jurisdiction of the United States other than New York, then
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions of this Agreement and any
financing statement relating to such perfection or effect of perfection or
non-perfection.
“Website Agreements” means all agreements between the Product Sub and/or any
Subsidiary and any other Person pursuant to which such Person provides any
services relating to the hosting, design, operation, management or maintenance
of any Website, including without limitation, all agreements with any Person
providing website hosting, database management or maintenance or disaster
recovery services to the Product Sub and/or any Subsidiary and all agreements
with any domain name registrar, as all such agreements may be amended,
supplemented or otherwise modified from time to time.


USActive 42004257.15    -22-

--------------------------------------------------------------------------------





“Websites” means all websites that the Product Sub or any Subsidiary shall
operate, manage or control through a Domain Name, whether on an exclusive basis
or a nonexclusive basis, including, without limitation, all content, elements,
data, information, materials, hypertext markup language (HTML), software and
code, works of authorship, textual works, visual works, aural works, audiovisual
works and functionality embodied in, published or available through each such
website and all IP Rights in each of the foregoing.
“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.
Section 1.02    Rules of Construction. Unless the context otherwise requires, in
this Agreement:
(a)    An accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP.
(b)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of other genders.
(c)    The definitions of terms shall apply equally to the singular and plural
forms of the terms defined.
(d)    The terms “include”, “including” and similar terms shall be construed as
if followed by the phrase “without limitation”.
(e)    Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein or in any of the
Organizational Documents or the other Transaction Documents) and include any
annexes, exhibits and schedules attached thereto.
(f)    References to any Applicable Law shall include such Applicable Law as
from time to time in effect, including any amendment, modification,
codification, replacement or reenactment thereof or any substitution therefor.
(g)    References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities.
(h)    The word “will” shall be construed to have the same meaning and effect as
the word “shall”.
(i)    The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision


USActive 42004257.15    -23-

--------------------------------------------------------------------------------





hereof, and Article, Section and Exhibit references herein are references to
Articles and Sections of, and Exhibits to, this Agreement unless otherwise
specified.
(j)    In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.
(k)    Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.
Article II.    
THE INVESTMENT AMOUNT
Section 2.01    Investment Amount. On the terms and subject to the conditions
set forth herein, including the conditions set forth in Section 6.01 hereof, the
Investor shall pay to Product Sub on the Closing Date an amount equal to the
Investment Amount (the “Investment”) less the Investor Expense Amount, and
Product Sub shall accept such Investment from the Investor.
Article III.    
REVENUE INTEREST PAYMENTS
Section 3.01    Revenue Interest. In consideration of the Investor paying the
Investment Amount hereunder, and subject to the terms and conditions hereof, the
Investor shall be entitled to the applicable Revenue Interest Payments for the
period from April 1, 2018 through the Termination Date and, upon the occurrence
of a Put Option Event, to any amounts payable to the Investor in respect
thereof.
Article IV.    
BLOCKED ACCOUNTS; EXPENSES; MAKING OF PAYMENTS
Section 4.01    Blocked Accounts
(a)    On the Closing Date, (i) Product Sub shall establish with the Account
Bank the Collection Account; and (ii) the Parties shall enter into Blocked
Account Control Agreements with the Account Bank.
(b)    Product Sub shall pay for all fees, expenses and charges of the Account
Bank pursuant to the terms of the Blocked Account Control Agreement by
depositing sufficient funds into the Collection Account when such fees, expenses
and charges are due.
(c)    Prior to the Termination Date, Product Sub shall have no right to
terminate the Blocked Accounts without the Investor’s prior written consent;
provided that, without Investor’s consent to the change of location of such
accounts (provided such location is in the


USActive 42004257.15    -24-

--------------------------------------------------------------------------------





United States), Product Sub shall have the right from time to time to establish
a replacement Collection Account with a replacement Account Bank; provided that
such replacement Account Bank entered into a Blocked Account Control Agreement
with respect to such replacement account effective no later than the date of
replacement, and Product Sub instructs as required pursuant to Section 4.06(a)
Product Licensees and account debtors to make payments to such new account.
For purposes of this Agreement, any reference to the “Blocked Account Control
Agreement,” “Collection Account” or “Account Bank” shall refer to such
replacement Blocked Account Control Agreement, Collection Account, or Account
Bank.
Section 4.02    Interest on Late Payments. If any amount payable by Product Sub
to the Investor hereunder is not paid when due (whether at stated maturity, by
acceleration or otherwise), interest shall accrue on any such unpaid amounts,
both before and after judgment during the period from and including the
applicable due date, to but excluding the day the overdue amount is paid in
full, at a rate per annum equal to the Overdue Rate. Interest accruing under
this Section 4.02 shall be payable on demand of the Investor.
Section 4.03    Administration and Enforcement Expenses. Product Sub shall
promptly reimburse the Investor on demand for all reasonable costs and expenses
reasonably incurred by the Investor (including the reasonable fees and expenses
of one outside counsel to the Investor) as a consequence of or in connection
with any Put Option Event.
Section 4.04    Making of Payments. Notwithstanding anything to the contrary
contained herein, any payment stated to be due hereunder on a given day in a
specified month shall be made or shall end (as the case may be), (i) if there is
no such given day or corresponding day, on the last Business Day of such month
or (ii) if such given day or corresponding day is not a Business Day, on the
next succeeding Business Day.
Section 4.05    Setoff or Counterclaim. Each payment by Product Sub under this
Agreement shall be made without setoff or counterclaim. The Investor shall have
the right to set off any and all amounts owed by Product Sub and/or any of its
Subsidiaries under this Agreement as provided in Section 10.03.
Section 4.06    Payment Mechanics and Collection Account Management.
(a)    On or prior to the Closing, Product Sub shall provide a notice in the
form attached to this Agreement as Exhibit E and instructions directing, and
shall use commercially reasonable efforts to cause, all Product Licensees and
account debtors with respect to proceeds arising from sales of the Product by
Product Sub in the Territory to remit all amounts payable to Product Sub in
respect thereof to the Collection Account; provided that in the case of proceeds
of governmental receivables arising out of sales of the Product in the United
States may instead be remitted to one or more other U.S.-based accounts, not
subject to any liens (other than any banker’s lien under Applicable Law), so
long as such accounts are subject to daily sweeps to the Collection Account.
Funds in the Collection Account shall be disbursed to Product Sub or the


USActive 42004257.15    -25-

--------------------------------------------------------------------------------





Investor, as applicable, in accordance with Sections 4.06(b), Section 4.06(c),
Section 4.06(d) and Section 4.06(e).
To the extent any such proceeds are paid directly to Product Sub, Product Sub
shall (i) remit to the Collection Account all such amounts within fifteen (15)
Business Days of receipt of any such funds, (ii) promptly instruct such Product
Licensee or account debtor in writing to remit any future payments to the
Collection Account (or other applicable account) and (iii) promptly provide to
Investor a copy of such notice.
(b)    Subject to Section 4.06(c) below, at any time or times during any
Calendar Quarter, Product Sub may distribute to the Product Sub Account (such
disbursement, a “Cash Sweep”) an amount of cash equal to (i) the amount of the
gross receipts on Net Sales deposited in the Collection Account since the most
recent Cash Sweep multiplied by (ii) the Sweep Percentage. The “Sweep
Percentage” shall equal 100%, minus the lowest Applicable Percentage that was
charged on Net Sales for the preceding Calendar Quarter, provided that the
“lowest Applicable Percentage” shall: (i) initially be set at 10% for the first
Calendar Quarter after the Closing Date, and (ii) be automatically reset to 10%
(or such greater percentage as may be applicable pursuant to clause (a) or
clause (b) of the definition of Applicable Percentage) with respect to
withdrawals of funds received in the first Calendar Quarter of any given
Calendar Year. In the event that any payments are made to the Collection Account
other than on Net Sales (e.g., sublicense fees or milestone payments), such
amounts may be transferred to the Product Sub Account or paid directly to a
Company account, in each case, without any portion being required to be paid to
the Investor Account.
(c)    No later than each Payment Date, Product Sub shall provide to Investor
the reports relating to Quarterly Sales Amounts and calculation of the Revenue
Interest Payments required under Section 8.03(e). If the Investor in good faith
disagrees with or has material questions concerning the reports relating to the
Quarterly Sales Amounts and calculation of the Revenue Interest Payments for any
applicable Calendar Quarter, the Investor (or Investor Representative on behalf
of Investor) may deliver a Revenue Interest Payment Inquiry Notice to Product
Sub. During the twenty-day period immediately following the delivery of any
Revenue Interest Payment Inquiry Notice, Product Sub and Investor shall seek in
good faith to address or resolve any matters specifically identified by Investor
and set forth in such Revenue Interest Payment Inquiry Notice. If, at the end of
such twenty-day period, Investor and Product Sub have not been able to resolve
all such matters, Investor and Product Sub shall submit to an independent
accounting firm as shall be agreed upon in writing by Investor and Product Sub
(the “Accounting Firm”) for review and resolution of any and all matters that
remain unresolved and as to no other matter. The Accounting Firm shall reach a
determination as to the matters submitted to it solely based on written
presentations of Investor, on the one hand, and Product Sub, on the other hand,
submitted to the Accounting Firm (a copy of which presentation shall be provided
to Investor or Product Sub, as applicable) and not by independent review. The
Accounting Firm shall reach a final, binding resolution of all matters that
remain open, which final resolution shall be binding on Investor and Product Sub
(absent manifest error) and their respective successors and assigns. Product Sub
and Investor agree to execute, if requested by the Accounting Firm, a reasonable
engagement letter in customary form. The fees and expenses of


USActive 42004257.15    -26-

--------------------------------------------------------------------------------





the Accounting Firm shall be borne by the Investor, provided that if the Revenue
Interest Payment was understated by more than 5%, then Product Sub shall bear
the cost of the Accounting Firm. Any underpayments, regardless of amount, shall
be paid to Investor within 10 Business Days of the Accounting Firm’s
determination with interest thereon at the Overdue Rate, calculated from the
applicable Payment Date.
(d)    On or prior to each Payment Date, Product Sub shall instruct the Account
Bank to disburse from funds held in the Collection Account as of the last day of
the prior Calendar Quarter, in the following order of priority, as follows:
(i)    First, to the Investor Account, an amount equal to the lesser of (A) the
funds on deposit in the Collection Account and (B) Revenue Interest Payments for
the immediately preceding Calendar Quarter;
(ii)    If the amount disbursed to the Investor Account pursuant to Section
4.06(d)(i) above is less than the Revenue Interest Payment Amount to which
Investor is entitled for the relevant Calendar Quarter, the Product Sub shall
cause the Account Bank to disburse funds held in the Collection Account pursuant
to Section 4.06(d)(i) until the aggregate amount of such disbursements equal the
amount of such shortfall;
(iii)    If the amount disbursed to the Investor Account pursuant to Section
4.06(d)(i) above is more than the Revenue Interest Payment Amount to which
Investor is entitled for the relevant Calendar Quarter (and for any prior
quarter for which amounts remain unpaid), Investor shall, within twenty (20)
days of such determination, cause such excess amount to be transferred to the
Product Sub Account; and
(iv)    Thereafter, to the Product Sub Account an amount equal to the lesser of
(A) the funds on deposit in the Collection Account as of the end of the
immediately preceding Calendar Quarter and (B) an amount equal to the amount
deposited in the Collection Account during the immediately preceding Calendar
Quarter, minus the amounts disbursed for such Calendar Quarter pursuant to
Sections 4.06(d)(i) and (ii) above, minus any amounts disbursed to the Product
Sub Account during such Calendar Quarter.
(e)    Upon any disbursement of any funds from the Collection Account to the
Product Sub Account, any security interest hereunder or under the other
Transaction Documents granted in Product Sub’s right, title and interest in, to
and under such funds shall be automatically released and terminated, and Product
Sub shall be free to use any amounts in the Product Sub Account. For the
avoidance of doubt, so long as no Put Option Event has occurred and is
continuing, any funds in the Product Sub Account may be transferred to the
Company at any time.


USActive 42004257.15    -27-

--------------------------------------------------------------------------------





Section 4.07    Mode of Payment. All payments made by a Party hereunder shall be
made by deposit of Dollars by wire transfer or electronic funds transfer in
immediately available funds into the applicable account.
Section 4.08    Currency Conversion. All payments received as part of the
Revenue Interest Payments that are not received in Dollars shall be converted to
Dollars on the same basis and utilizing the same methodology for amounts thereof
payable to Product Sub and amounts thereof payable to Investor. The costs of any
currency conversion shall be paid solely by Product Sub.
Article V.    
TAXES
Section 5.01    Taxes.
(a)    Except as otherwise required by Applicable Law, any and all payments by
Product Sub under this Agreement or any other Transaction Document shall be made
free and clear of and without deduction for any and all present and future
Taxes. If Product Sub or any other applicable withholding agent shall be
required by Applicable Law to deduct any Taxes from or in respect of any sum
payable to Investor under this Agreement or any other Transaction Document, (i)
if such Taxes are Indemnified Taxes, the sum payable by Product Sub shall be
increased as necessary so that after all required deductions have been made by
the applicable withholding agent (including deductions applicable to additional
sums payable under this Section 5.01(a) for Indemnified Taxes), the Investor
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
(b)    Status of Investor
(i)    Any Investor that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Transaction Document
shall deliver to Product Sub or any other applicable withholding agent, at the
time or times reasonably requested by Product Sub or such other withholding
agent, such properly completed and executed documentation reasonably requested
by Product Sub or such other withholding agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Investor, if reasonably requested by Product Sub or any other applicable
withholding agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Product Sub or such other withholding
agent as will enable Product Sub or such other withholding agent to determine
whether or not such Investor is subject to backup withholding or information
reporting requirements.
(ii)    Without limiting the generality of the foregoing:


USActive 42004257.15    -28-

--------------------------------------------------------------------------------





1)
If an Investor is a Foreign Investor, then such Investor shall provide to
Product Sub or any other applicable withholding agent (i) in the case of a
Foreign Investor claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” (x) two accurate and complete original signed copies of IRS Form
W-8BEN-E or W-8BEN (or a successor form) properly completed and duly executed by
such Foreign Investor and (y) a certificate substantially in the form of Exhibit
G-1 to the effect that such Foreign Investor is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
Product Sub within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
(ii) if the payments receivable by the Foreign Investor are effectively
connected with the conduct of a trade or business in the United States, two
accurate and complete original signed copies of IRS applicable Form W-8ECI (or a
successor form), (iii) in the case of a Foreign Investor that is entitled to
benefits under an income tax treaty to which the United States is a party, two
accurate and complete original signed copies of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
applicable article(s) of such tax treaty or (iv) to the extent a Foreign
Investor is not the beneficial owner, two accurate and complete original signed
copies of IRS Form W-8IMY, accompanied by two accurate and complete original
signed copies of IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a
certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Investor is a partnership (and not a
participating Investor) and one or more direct or indirect partners of such
Foreign Investor are claiming the portfolio interest exemption, such Foreign
Investor may provide a certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner. Such forms or certificates
shall be delivered by such Foreign Investor on or prior to the date that it
becomes an Investor under this Agreement, at any time thereafter if any form or
certification previously delivered expires or becomes obsolete or inaccurate in
any respect, and upon a reasonable written request of Product Sub or any other
applicable withholding agent. Notwithstanding any other provision of this
Section 5.01(b), no Foreign Investor shall be required to deliver any form
pursuant to this Section 5.01(b) that such Foreign Investor is not legally
eligible to deliver.

2)
Each Investor that is not a Foreign Investor shall provide two properly
completed and duly executed copies of Form W-9 (or successor form) on or prior
to the date on which such Investor becomes an Investor under this Agreement, at
any time thereafter if any form or certification previously delivered expires or
becomes obsolete or inaccurate in any respect, and upon a reasonable written
request of Product Sub or any other applicable withholding agent.

3)
Any Foreign Investor shall, to the extent it is legally eligible to do so,
deliver to the Product Sub and any other applicable withholding agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign



USActive 42004257.15    -29-

--------------------------------------------------------------------------------





Investor becomes an Investor under this Agreement (and from time to time
thereafter upon the reasonable request of the Product Sub or such other
applicable withholding agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Product Sub
or such other applicable withholding agent to determine the withholding or
deduction required to be made; and
4)
If a payment made to an Investor under any Transaction Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Investor were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Investor shall deliver to the Product Sub and any other applicable withholding
agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Product Sub or such other applicable
withholding agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Product Sub or such other applicable
withholding agent as may be necessary for the Product Sub and such other
applicable withholding agent to comply with their obligations under FATCA, to
determine whether such Investor has complied with such Investor’s obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.



USActive 42004257.15    -30-

--------------------------------------------------------------------------------





Section 5.02    Receipt of Payment. Within thirty (30) days after the date of
any payment of Taxes withheld by Product Sub in respect of any payment to the
Investor, Product Sub shall furnish to the Investor the original or a certified
copy of a receipt evidencing payment thereof or other evidence reasonably
satisfactory to the Investor.
Section 5.03    Other Taxes. Product Sub shall promptly pay any registration,
transfer, stamp or documentary Taxes or any other excise or property Taxes
arising from any payment made under any Transaction Document, or from the
execution, delivery, performance or enforcement of any Transaction Document,
except any Excluded Taxes or such Taxes with respect to an assignment by
Investor that are Other Connection Taxes, to the relevant Governmental Authority
in accordance with Applicable Law.
Section 5.04    Indemnification. If the Investor pays any Indemnified Taxes that
Product Sub is required to pay pursuant to this Article V, Product Sub shall
indemnify the Investor on demand in full (including any Indemnified Taxes
imposed by any jurisdiction on amounts payable under this Section 5.04), whether
or not such Taxes were correctly or legally asserted, together with interest
thereon from and including the date of payment to, but excluding, the date of
reimbursement at the Overdue Rate and reasonable expense arising therefrom. A
certificate of an affected Investor claiming any compensation under this Section
5.04, setting forth the amounts to be paid thereunder and delivered to Product
Sub, shall be conclusive, binding and final for all purposes, absent manifest
error.
Section 5.05    Registered Obligation. Product Sub shall establish and maintain,
at its address referred to in Section 12.03: (i) a Register in which Product Sub
agrees to register by book entry the interests (including any rights to receive
payment hereunder) of the Investor in the Investment, each of its obligations
under this Agreement to participate in the Investment, and any assignment of any
such interest, obligation or right, and (ii) accounts in the Register in
accordance with its usual practice in which it shall record: (1) the names and
addresses of the Investor(s) (and each change thereto pursuant to Sections 12.01
and 12.02) and (2) the amount of the Investment described in clause (i) above.
Section 5.06    Tax Treatment. This Agreement is not intended to create a deemed
partnership, association or joint venture between or among Investor and/or
Product Sub or any Subsidiary. Each Party agrees not to refer to the other as a
“partner” or the relationship as a “partnership” or “joint venture”.
Article VI.    
CLOSING CONDITIONS
Section 6.01    Closing. The closing of the transactions contemplated under this
Agreement (the “Closing”) shall take place at the offices of Gibson, Dunn &
Crutcher, 555 Mission Street, San Francisco, California on 10:00 a.m. (Pacific
Time) on the Effective Date, or as may be mutually agreed by the Parties (the
“Closing Date”). At the Closing, the Parties shall deliver the closing
deliverables set forth in Section 6.02.


USActive 42004257.15    -31-

--------------------------------------------------------------------------------





Section 6.02    Conditions Precedent to Closing. The obligation of the Investor
to pay the Investment Amount to Product Sub on the Closing Date shall be subject
to the fulfillment, to the sole satisfaction of the Investor, of all of the
following conditions precedent in addition to the conditions specified in
Section 2.01:
(a)    Investor shall have received on or before the Closing Date an executed
copy of:
(i)    a certificate of each of Product Sub and the Company, executed
respectively by a Senior Officer thereof, dated the Closing Date, substantially
in the form of Exhibit F hereto;
(ii)    an executed copy of an opinion of Gibson, Dunn & Crutcher, LLP, counsel
to Product Sub and the Company, dated the Closing Date in form and substance
reasonably satisfactory to the Investor.
(b)    Product Sub and the Company shall each have delivered to the Investor a
certificate, dated the Closing Date, of a Senior Officer (the statements in
which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of such party’s
certificate of incorporation or other organizational documents (together with
any and all amendments thereto) certified by the appropriate Governmental
Authority as being true, correct and complete copies; (ii) attaching copies,
certified by such officer as true and complete, of resolutions of the Board of
Directors (or similar governing body) of such party authorizing and approving
the execution, delivery and performance by such party of the Transaction
Documents to which it is a party and the transactions contemplated herein and
therein; (iii) setting forth the incumbency of the officer of such party who
executed and delivered such Transaction Documents, including therein a signature
specimen of each such officer; and (iv) attaching copies, certified by such
officer as true and complete, of certificates of the appropriate Governmental
Authority of the jurisdiction of formation, stating that such party was in good
standing under the laws of such jurisdiction as of a date within five Business
Days of the Closing Date.
(c)    This Agreement and the other Transaction Documents shall have been
executed and delivered to the Investor by each party thereto (other than the
Investor), and Product Sub shall have delivered, or caused to be delivered, such
other documents as the Investor reasonably requested, in each case, in form and
substance satisfactory to the Investor.
(d)    Product Sub shall have delivered to the Investor certified copies of UCC,
United States Patent and Trademark Office and United States Copyright Office,
tax and judgment lien searches, or equivalent reports or searches, each of a
recent date (in no event more than five Business Days prior) listing all
effective financing statements, lien notices or comparable documents that name
Product Sub as debtor and that are filed in those state and county jurisdictions
in which Product Sub is organized or maintains its principal place of business.


USActive 42004257.15    -32-

--------------------------------------------------------------------------------





(e)    The Investor shall have received all UCC financing statements in
appropriate form for filing under the UCC, and all other certificates,
agreements, instruments, filings, recordings and other actions, including
recordations in the United States Patent and Trademark Office and the United
States Copyright Office that are necessary or reasonably requested by the
Investor in order to establish, protect, preserve and perfect the security
interest in the assets of Product Sub constituting Collateral as provided in the
Security Agreement as a valid and perfected first priority security interest
with respect to such assets shall have been duly effected (or arrangements
therefor satisfactory to the Investor shall have been made).
(f)    The Investor shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act, including and the information described in Section 12.17.
Article VII.    
REPRESENTATIONS AND WARRANTIES
Section 7.01    Representations and Warranties of Product Sub. Product Sub
hereby represents and warrants to the Investor as of the date of this Agreement
(except for any representations and warranties which speak as to a specific
date, which representations and warranties shall be made as of the date
specified) as follows:
(a)    Product Sub is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted. Product Sub is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not result in, and could
not reasonably be expected to have resulted in (a) a Material Adverse Effect, or
(b) an adverse effect, in any respect, on the timing, amount or duration of the
Revenue Interest Payments or the right of the Investor to receive the Revenue
Interest Payments).
(b)    None of the execution and delivery by Product Sub of any of the
Transaction Documents to which Product Sub is party, the performance by Product
Sub of the obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will: (i) contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the termination or performance of or payment under, in any
material respect, (A) any Applicable Law or any judgment, order, writ, decree,
permit or license of any Governmental Authority to which Product Sub or any of
its Subsidiaries or any of their respective assets or properties may be subject
or bound, (B) any legally effective term or provision of any contract,
agreement, indenture, lease, license, deed, commitment, obligation or instrument
to which Product Sub or any of its Subsidiaries is a party or by which Product
Sub or any of its


USActive 42004257.15    -33-

--------------------------------------------------------------------------------





Subsidiaries or any of their respective assets or properties is bound or
committed or (C) any term or provision of any of the organizational documents of
Product Sub or any of its Subsidiaries, except in the case of clause (A) or (B)
where any such event would not result in (1) a Material Adverse Effect, or (2)
an adverse effect, in any respect, on the timing, amount or duration of the
Revenue Interest Payments or the right of the Investor to receive the Revenue
Interest Payments; or (ii), except as provided in or contemplated by any of the
Transaction Documents, result in or require the creation or imposition of any
Lien on the Patents, the Product, the Compound or the Revenue Interest Payments.
(c)    Other than pursuant to, or as permitted by, the Transaction Documents,
Product Sub has not granted, nor does there exist, any Lien on the Transaction
Documents, the Patents or the Revenue Interest Payments (other than Permitted
Liens).
(d)    Product Sub has all powers and authority to execute and deliver, and
perform its obligations under, the Transaction Documents to which it is party
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of each of the Transaction Documents to which Product Sub
is party and the performance by Product Sub of its obligations hereunder and
thereunder have been duly authorized by Product Sub. Each of the Transaction
Documents to which Product Sub is party has been duly executed and delivered by
Product Sub. Each of the Transaction Documents to which Product Sub is party
constitutes the legal, valid and binding obligation of Product Sub, enforceable
against Product Sub in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.
(e)    Upon giving effect to the Contribution, Product Sub shall be the
exclusive owner of the entire right, title (legal and equitable) and interest
in, to and under the Collateral, free and clear of all Liens, other than
Permitted Liens and Product Sub shall be entitled to be the sole recipient of
all payments in respect of the Revenue Interest Payments. The Revenue Interest
Payments constituting Collateral granted to the Investor on the Closing Date
have not been pledged, sold, assigned, transferred, conveyed or granted by
Product Sub to any other Person. Upon granting by Product Sub of the security
interests in the Revenue Interest Payments to the Investor, the Investor shall
acquire a first priority security interest in the Revenue Interest Payments free
and clear of all Liens, other than Permitted Liens. Product Sub has not caused,
and to the Knowledge of Product Sub no other Person has caused, the claims and
rights of Investor created by any Transaction Document in and to the Revenue
Interest Payments, to be subordinated to any creditor or any other Person.
(f)    The execution and delivery by Product Sub of the Transaction Documents to
which Product Sub is party, the performance by Product Sub of its obligations
hereunder and thereunder and the consummation of any of the transactions
contemplated hereunder and thereunder (including the granting of security
interests in the Revenue Interest Payments to the Investor) do not require any
consent, approval, license, order, authorization or declaration from, notice to,
action or registration by or filing with any Governmental Authority or any other
Person, except for (i) the filing of any applicable notices under securities
laws, (ii) the filings


USActive 42004257.15    -34-

--------------------------------------------------------------------------------





necessary to perfect Liens created by the Transaction Documents, (iii) those
previously obtained and in full force and effect, and (iv) consent, filings and
registrations in connection with the Contribution as contemplated by the
Contribution Agreement.
(g)    There is no action, suit, arbitration proceeding, claim, citation,
summons, subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal, and including by or
before a Governmental Authority) pending or, to the Knowledge of Product Sub,
threatened in writing by or against Product Sub or any of its Subsidiaries, at
law or in equity, that (i) if adversely determined, would result in a Material
Adverse Effect or (ii) challenges or seeks to prevent or delay the consummation
of any of the transactions contemplated by any of the Transaction Documents to
which Product Sub is party.
(h)    Upon consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds therefrom, (i) the present fair
saleable value of the properties and assets of Product Sub and its Subsidiaries,
taken as a consolidated group, on a going concern basis will be greater than the
sum of its debts, liabilities and other obligations, including contingent
liabilities, (ii) the present fair saleable value of the properties and assets
of Product Sub on a going concern basis will not be less than the amount that
would be required to pay its probable liabilities on its existing debts,
liabilities and other obligations, including contingent liabilities, as they
become absolute and matured, (iii) Product Sub will be generally able to realize
upon its assets and pay its debts, liabilities and other obligations, including
contingent obligations, as they become absolute and matured, (iv) Product Sub
will not have unreasonably small capital with which to engage in its business as
now conducted, (v) Product Sub has not incurred, and has not agreed to incur
debts or other obligations or liabilities beyond its ability to pay such debts
or other obligations or liabilities as they become absolute and matured, (vi)
Product Sub will not have become subject to any Insolvency Event and (vii)
Product Sub will not have been rendered insolvent within the meaning of any
Applicable Law. No step has been taken by Product Sub or, to its Knowledge, any
other Person to make Product Sub subject to an Insolvency Event.
(i)    No Put Option Event or event which, with the giving of notice or the
lapse of time or both (in each case to the extent described in the relevant
sub-clauses of the definition of “Put Option Event”) would, unless cured or
waived, become a Put Option Event, has occurred and is continuing, and no such
event will occur upon the making of the Investment.
(j)    Product Sub has filed (or caused to be filed) all Tax returns and reports
required by Applicable Law to have been filed by it, if any, and has paid all
Taxes required to be paid by it, except any such Taxes that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books and except
where any such failure to file or pay would not result in (a) a Material Adverse
Effect, or (b) an adverse effect, in any respect, on the timing, amount or
duration of the Revenue Interest Payments or the right of the Investor to
receive the Revenue Interest Payments.
(k)    Product Sub has not taken any action that would entitle any person or
entity to any commission or broker’s fee in connection with the transactions
contemplated by this Agreement.


USActive 42004257.15    -35-

--------------------------------------------------------------------------------





(l)    Product Sub: (a) has not violated and is not in violation of, nor to its
Knowledge under investigation with respect to, nor has been threatened to be
charged with or been given notice of any violation of, any Applicable Law or any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority, and (b) is not
subject to any judgment, order, writ, decree, injunction, stipulation, consent
order, permit or license granted, issued or entered by any Governmental
Authority, in each case, that would result in a Material Adverse Effect. Product
Sub is in compliance with the requirements of all Applicable Laws, a breach of
any of which would result in a Material Adverse Effect.
(m)    Intellectual Property; Licenses; Etc.
(1)    Schedule 7.01(m) sets forth a complete and accurate list of the following
as of the Closing Date: (i) all Copyrights and all Trademarks of the Product
Sub, that are registered, or in respect of which an application for registration
has been filed or recorded, with the United States Patent and Trademark Office
or the United States Copyright Office or with any other Governmental Authority
(or comparable organization or office established in any country or pursuant to
an international treaty or similar international agreement for the filing,
recordation or registration of interests in intellectual property), together
with relevant identifying information with respect to such Copyrights and
Trademarks, (ii) all Patents of the Product Sub including the following for each
Patent: (A) the application number; (B) the patent or registration number, if
any; (C) the country or other jurisdiction where the Patent was issued,
registered, or filed; (D) the scheduled expiration date of any issued Patent,
including a notation if such scheduled expiration date includes a term extension
or supplementary protection certificate; and (E) the registered owner thereof,
(iii) all Domain Names owned by the Product Sub or which the Product Sub is
licensed, authorized or otherwise granted rights under or to, or owned by a
Person on behalf of the Product Sub, together with relevant identifying
information with respect to such Domain Names, (iv) each Copyright License, each
Patent License and each Trademark License of the Product Sub and (v) each other
right or interest in the IP Rights of the Product Sub that is material to the
Product Sub, its properties or the conduct or operation of its business
(including the generation of future revenues).
(2)    The IP Rights are subsisting, valid, unexpired and enforceable, and have
not been abandoned and there have not been, nor are there, any disputes relating
to the Product Sub’s rights in the IP Rights. To the Knowledge of Product Sub,
no claim has been made that the use or other Exploitation by the Product Sub,
any of its Affiliates or any of their licensees of any of the IP Rights,
including, without limitation, to advertise, display, import, manufacture, have
manufactured, market, offer for sale, perform, prepare derivative works based
upon, promote, reproduce, sell, use and/or otherwise distribute a Product, does,
may or will infringe, violate or misappropriate the rights of any Person.
Neither the Product Sub nor any of its Affiliates has received any opinion of
counsel that any of the IP Rights is invalid or unenforceable. No holding,
decision or judgment has been rendered by any Governmental Authority relating to
the Product Sub or the Company that would limit, invalidate, render
unenforceable, cancel or question the validity of any IP Right, including any
Patent claims, and no action or proceeding is pending seeking to limit,
invalidate, render unenforceable, cancel or question the validity of any


USActive 42004257.15    -36-

--------------------------------------------------------------------------------





IP Right that, in any case, if adversely determined, could reasonably be
expected to have a Material Adverse Effect on the value of any IP Right. The
Product Sub and its Affiliates have, since taking title to the IP Rights or
entering into any license with respect thereto, performed all acts and have paid
all required annuities, fees, costs, expenses and taxes to maintain the IP
Rights in full force and effect throughout the world, as applicable. All
applications for registration pertaining to the IP Rights of the Product Sub
have been duly and properly filed, and all registrations or letters patent
pertaining to the IP Rights have been duly and properly filed and issued. The
Product Sub and its Subsidiaries own, or are entitled to use by license or
otherwise, all the IP Rights. Neither the Product Sub nor any of its Affiliates
has made any assignment or agreement in conflict with the security interest in
the IP Rights of the Product Sub hereunder and no license agreement with respect
to any of the IP Rights conflicts with the security interest granted to the
Investor Representative, on behalf of the Investor, pursuant to the terms of the
Transaction Documents. To the extent any of the IP Rights were authored,
developed, conceived or created, in whole or in part, for or on behalf of the
Product Sub or any of its Affiliates by any Person, then the Product Sub or such
Affiliate has entered into a written agreement with such Person in which such
Person has assigned all right, title and interest in and to such IP Rights to
the Product Sub or such Affiliate. To the Knowledge of Product Sub, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Product Sub or
any of its Affiliates or any licensee of the Product Sub or any of its
Affiliates violates, infringes or misappropriates any rights held by any other
Person. No claim or litigation regarding any of the IP Rights is pending or, to
the Knowledge of Product Sub, threatened. None of the IP Rights is subject to
any license grant by the Product Sub or any of its Affiliates or similar
arrangement, except for those license grants disclosed on Schedule 7.01(m).
(3)    Except as set forth on Schedule 7.01(m), the consummation of the
transaction contemplated hereby and the exercise by the Investor Representative
or the Investor of any right or protection set forth in this Agreement will not
constitute a breach or violation of, or otherwise affect the enforceability or
approval of, (i) any licenses associated with IP Rights, (ii) Drug Applications
or (iii) Governmental Licenses.
(4)    All contracts relating to the Product Sub’s rights in the Patents have
been provided or made available to the Investor prior to the Closing Date.
Neither the Product Sub nor any of its Affiliates has received any notice of any
claim by any third party challenging the validity or enforceability of any of
the Patents.
(5)    In each issued Patent, there is at least one valid claim that would be
infringed by the Product Sub’s Exploitation of a Product but for the Product
Sub’s rights to such Patent.
(6)    There are no current proceedings, and to the Knowledge of the Product
Sub, there are no threatened proceedings, before a Governmental Authority that
could (i) impact the validity and/or enforceability of any of the claims of the
Patents, or (ii) otherwise impact whether any claim within the Patents is valid.


USActive 42004257.15    -37-

--------------------------------------------------------------------------------





(7)    Each of the Patents correctly identifies each and every inventor of the
claims thereof as determined in accordance with the laws of the jurisdiction in
which such Patent was issued or is pending. To the Knowledge of the Product Sub,
there is not any Person who is or claims to be an inventor of any of the Patents
who is not a named inventor thereof. Neither the Product Sub nor any of its
Affiliates has received any notice from any Person who is or claims to be an
inventor of any of the Patents who is not a named inventor thereof.
(8)    Each Person who has or has had any rights in or to the Patents, including
each inventor named on the Patents, has executed a contract assigning his, her
or its entire right, title and interest in and to such Patent and the inventions
embodied, described and/or claimed therein, to the owner thereof and, except as
set forth on Schedule 7.01(m), each such contract has been duly recorded at the
United States Patent and Trademark Office or with any other Governmental
Authority or comparable organization or office established in any country or
pursuant to an international treaty or similar international agreement for the
filing, recordation or registration of interests in intellectual property in the
appropriate country or jurisdiction where such Patent was issued, registered or
filed.
(9)    There are no unpaid maintenance fees, annuities or other like payments
with respect to the Patents.
(10)    To the Knowledge of the Product Sub, no issued Patent has lapsed,
expired or otherwise been terminated. Except for the temporary abandonment of
U.S. Patent Application Serial No. 12/639,987 which was duly revived, to the
Knowledge of the Product Sub, no Patent applications have lapsed, expired, been
abandoned or otherwise been terminated, other than by operation of law.
(11)    To the Knowledge of the Product Sub, none of the conception, development
and reduction to practice of the inventions claimed in the Patent has
constituted or involved the misappropriation of trade secrets or other rights or
property of any third party.
(12)    Neither the Product Sub nor any of its Affiliates has filed any
disclaimer, other than a terminal disclaimer, or made or permitted any other
voluntary reduction in the scope of any issued Patent.
(13)    The Product Sub has not, and to the Knowledge of the Product Sub, no
other Person has, undertaken or omitted to undertake any acts, and to the
Knowledge of the Product Sub no circumstances or grounds exist, that would void,
invalidate, reduce or eliminate, in whole or in part, the enforceability or
scope of any of the Patents.
(14)    There have not been nor are there any pending disputes or like
procedures involving any of the Patents. To the Knowledge of the Product Sub,
there are not any threatened disputes or like procedures involving any of the
Patents.
(15)    To the Knowledge of the Product Sub, no patent belonging to a third
party that Product Sub does not have the right to use, has been, or is, or will
be, infringed by Product Sub’s Exploitation of a Product. Except as set forth on
Schedule 7.01(m), no royalty payments


USActive 42004257.15    -38-

--------------------------------------------------------------------------------





are due by the Product Sub to a third party in connection with any in-license by
the Product Sub of any patents owned by a third party or intellectual property
owned by a third party used in connection with the Product Sub’s Exploitation of
a Product. The Product Sub has not received any notice of any claim by any third
party asserting that the Product Sub’s Exploitation of a Product infringes, or
will infringe, such third party’s patents. The Product Sub has not received any
opinion of counsel regarding infringement or non-infringement of any patents
owned by a third party by the Product Sub’s Exploitation of a Product.
(16)    To the Knowledge of the Product Sub, there are no pending, published
patent applications owned by any third party, which the Product Sub does not
have the right to use, which if issued, would limit or prohibit in any material
respect the Product Sub’s Exploitation of a Product.
(17)    To the Knowledge of the Product Sub, no third party is infringing any of
the issued Patents. The Product Sub has not put any third party on notice of any
of the issued Patents.
(18)    There is no pending, decided or settled dispute, including, without
limitation, any International Trade Commission investigation, and, to the
Knowledge of the Product Sub, no such dispute has been threatened, in each case,
challenging the legality, validity, enforceability, scope or ownership of any
Patent, or adjudicating whether any Patent is or would be infringed by the
Exploitation of a Product by a third party.
(19)    There are no Disputes between or among the Product Sub and a third party
relating to the Product Sub’s Exploitation of a Product. The Product Sub has not
received notice of any such Dispute, and to the Knowledge of the Product Sub,
there exists no circumstances or grounds upon which any such claims could be
asserted. To the Knowledge of the Product Sub, the Patents are not subject to
any outstanding injunction, judgment or other decree, ruling, charge settlement
or other disposition of any Dispute.
(20)    To the Knowledge of the Product Sub, each individual associated with the
filing and prosecution of the Patents has complied in all material respects with
all applicable duties of candor and good faith in dealing with the United States
Patent and Trademark Office or with any other Governmental Authority (or
comparable organization or office established in any country or pursuant to an
international treaty or similar international agreement for the filing,
recordation or registration of interests in intellectual property), including
the duty to disclose to any such applicable office all information known to be
material to patentability.
(n)    Product Sub is not engaged in the business of extending credit for the
purpose of buying or carrying margin stock, and no portion of the Investment
Amount shall be used by Product Sub for a purpose that violates Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time.
(o)    As of the Closing Date, except as set forth on Schedule 7.01(o), Product
Sub is not a party to any Material Contract (other than, after giving effect to
the Contribution


USActive 42004257.15    -39-

--------------------------------------------------------------------------------





thereof under the Contribution Agreement, the Material Contracts specified in
the Contribution Agreement).
(p)    To Product Sub’s Knowledge, except as separately disclosed in writing to
Investor referencing this Section 7.01, neither Product Sub nor any Material
Contract Counterparty is in breach or default of any Material Contract and no
circumstances or grounds exist that would, upon the giving of notice, the
passage of time or both, give rise (i) to a claim by Product Sub or any Material
Contract Counterparty of a breach or default of any Material Contract, or (ii)
to a right of rescission, termination, revision, setoff, or any other rights, by
any Person, in, to or under any Material Contract. Product Sub has not received
from, or delivered to, any Material Contract Counterparty, any notice alleging a
breach or default under any Material Contract, which breach or default has not
been cured as of the date hereof.
(q)    Upon the Contribution thereof to, and assumption thereof by, Product Sub,
each Material Contract shall be a valid and binding obligation of Product Sub
and, to the Knowledge of Product Sub, of the applicable Material Contract
Counterparty, enforceable against each of Product Sub and, to the Knowledge of
Product Sub, each applicable Material Contract Counterparty in accordance with
its terms, except as may be limited by general principles of equity (regardless
of whether considered in a proceeding at law or in equity) and by applicable
bankruptcy, insolvency, moratorium and other similar laws of general application
relating to or affecting creditors’ rights generally. Product Sub has not
received any notice from any Material Contract Counterparty or any other Person
challenging the validity or enforceability of any Material Contract. Neither
Product Sub, nor to the Knowledge of Product Sub, any other Person, has
delivered or intends to deliver any written notice to Product Sub or a Material
Contract Counterparty challenging the validity or enforceability of any Material
Contract.
(r)    Neither Product Sub nor to the Knowledge of Product Sub, any Material
Contract Counterparty, is contemplating to commence any case, proceeding or
other action relating to Material Contract Counterparty’s bankruptcy,
insolvency, liquidation or dissolution or reorganization by any of the foregoing
means.
(s)    No Capital Stock has been issued by Product Sub other than the Capital
Stock issued to the Company that is subject to the pledge to the Investor under
the Stock Pledge Agreement.
(t)    The chief place of business, the chief executive office and each office
where Product Sub keeps its records regarding the Revenue Interest Payments are,
as of the date hereof, each located at 4550 Towne Centre Court, San Diego, CA
92121.
(u)    Product Sub (or any predecessor by merger or otherwise) has not, within
the five (5) year period preceding the date hereof, had a name that differs from
its name as of the date hereof.
(v)    All written information contained in the documentation set forth on
Schedule 7.01(v) that was: (i) produced by the Company or Product Sub, and (ii)
supplied to the Investor prior to the Effective Date is accurate and complete in
all material respects. All written


USActive 42004257.15    -40-

--------------------------------------------------------------------------------





information contained in the documentation set forth on Schedule 7.01(v) that
was: (i) produced by any Third Party, and (ii) supplied to the Investor prior to
the Effective Date is accurate and complete in all material respects to the
Knowledge of Product Sub. The projections and pro forma information contained in
such written materials produced by the Company or Product Sub were based upon
good faith estimates and assumptions believed by Product Sub to be reasonable at
the time made, it being recognized by the Investor that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
Section 7.02    Representations and Warranties as to Company, Etc.. Product Sub
hereby represents and warrants to the Investor as of the date of this Agreement
(except for any representations and warranties which speak as to a specific
date, which representations and warranties shall be made as of the date
specified), with respect to the Company and, in certain cases, its Subsidiaries
(which in all cases excludes Product Sub and its Subsidiaries), as follows:
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of California and has all powers and authority, and all
licenses, permits, franchises, authorizations, consents and approvals of all
Governmental Authorities, required to own its property and conduct its business
as now conducted. The Company is duly qualified to transact business and is in
good standing in every jurisdiction in which such qualification or good standing
is required by Applicable Law (except where the failure to be so qualified or in
good standing would not result in, and could not reasonably be expected to have
resulted in (a) a Material Adverse Effect, or (b) an adverse effect, in any
respect, on the timing, amount or duration of the Revenue Interest Payments or
the right of the Investor to receive the Revenue Interest Payments).
(b)    None of the execution and delivery by the Company of any of the
Transaction Documents to which the Company is party, the performance by the
Company of the obligations contemplated hereby or thereby or the consummation of
the transactions contemplated hereby or thereby will: (i) contravene, conflict
with, result in a breach, violation, cancellation or termination of, constitute
a default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (A) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which the Company or any of its
Subsidiaries or any of their respective assets or properties may be subject or
bound, (B) any term or provision of any contract, agreement, indenture, lease,
license, deed, commitment, obligation or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or any of their respective assets or properties is bound or
committed or (C) any term or provision of any of the organizational documents of
the Company or any of its Subsidiaries, except in the case of clause (A) or (B)
where any such event would not result in (1) a Material Adverse Effect, or (2)
an adverse effect, in any respect, on the timing, amount or duration of the
Revenue Interest Payments or the right of the Investor to receive the Revenue
Interest Payments; or (ii) except as


USActive 42004257.15    -41-

--------------------------------------------------------------------------------





provided in or contemplated by any of the Transaction Documents, result in or
require the creation or imposition of any Lien on the Patents, the Product or
the Revenue Interest Payments.
(c)    Except pursuant to, or as contemplated by, the Transaction Documents and
except for Permitted Liens, the Company has not granted, nor does there exist,
any Lien on the Transaction Documents, the Patents or the Revenue Interest
Payments.
(d)    The Company has all powers and authority to execute and deliver, and
perform its obligations under, the Transaction Documents to which it is party
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of each of the Transaction Documents to which the Company
is party and the performance by the Company of its obligations hereunder and
thereunder have been duly authorized by the Company. Each of the Transaction
Documents to which the Company is party has been duly executed and delivered by
the Company. Each of the Transaction Documents to which the Company is party
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.
(e)    The execution and delivery by the Company of the Transaction Documents to
which the Company is party, the performance by the Company of its obligations
hereunder and thereunder and the consummation of any of the transactions
contemplated hereunder and thereunder (including granting of security interests
in the Revenue Interest Payments to the Investor) do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except for the filing of (i) any applicable notices under securities
laws, (ii) the filings necessary to perfect Liens created by the Transaction
Documents, (iii) those previously obtained and in full force and effect, and
(iv) consents, filings and registrations in connection with the Contribution as
contemplated by the Contribution Agreement.
(f)    There is no action, suit, arbitration proceeding, claim, citation,
summons, subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal, and including by or
before a Governmental Authority) pending or, to the Knowledge of the Company,
threatened in writing by or against the Company or any of its Subsidiaries, at
law or in equity, that (i) if adversely determined, would result in (A) a
Material Adverse Effect, or (B) an adverse effect, in any respect, on the
timing, amount or duration of the Revenue Interest Payments or the right of the
Investor to receive the Revenue Interest Payments, or (ii) challenges or seeks
to prevent or delay the consummation of any of the transactions contemplated by
any of the Transaction Documents to which the Company is party.
(g)    Upon consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds therefrom, (a) the present fair
saleable value of the Company’s assets will be greater than the sum of its
debts, liabilities and other obligations, including contingent liabilities, (b)
the present fair saleable value of the properties and assets of Company and its
Subsidiaries, taken as a whole, will not be less than the amount that would be
required to pay its probable liabilities on its existing debts, liabilities and
other obligations,


USActive 42004257.15    -42-

--------------------------------------------------------------------------------





including contingent liabilities, as they become absolute and matured, (c) the
Company will be generally able to realize upon its assets and pay its debts,
liabilities and other obligations, including contingent obligations, as they
become absolute and matured, (d) the Company will not have unreasonably small
capital with which to engage in its business as now conducted, (e) the Company
has not incurred and has not agreed to incur debts or other obligations or
liabilities beyond its ability to pay such debts or other obligations or
liabilities as they become absolute and matured, (f) the Company will not have
become subject to any Insolvency Event and (g) the Company will not have been
rendered insolvent within the meaning of any Applicable Law. No step has been
taken by the Company or, to its Knowledge, any other Person to make the Company
subject to an Insolvency Event.
(h)    No Put Option Event or event which, with the giving of notice or the
lapse of time or both (in each case to the extent described in the relevant
sub-clauses of the definition of “Put Option Event”) would, unless cured or
waived, become a Put Option Event, has occurred and is continuing, and no such
event will occur upon the making of the Investment.
(i)    The Company has timely filed (or caused to be filed) all tax returns and
reports required by Applicable Law to have been filed by it and has paid all
taxes required to be paid by it, except any such taxes that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books and except
where any such failure to file or pay would not result in (a) a Material Adverse
Effect, or (b) an adverse effect, in any respect, on the timing, amount or
duration of the Revenue Interest Payments or the right of the Investor to
receive the Revenue Interest Payments.
(j)    The Company has not taken any action that would entitle any person or
entity to any commission or broker’s fee in connection with the transactions
contemplated by this Agreement.
(k)    None of the Company or any of its Subsidiaries (i) has violated or is in
violation of, has been threatened to be charged with or been given notice of any
violation of, or, to the Company’s Knowledge, is under investigation with
respect to, any Applicable Law or any judgment, order, writ, decree, injunction,
stipulation, consent order, permit or license granted, issued or entered by any
Governmental Authority or (ii) is subject to any judgment, order, writ, decree,
injunction, stipulation, consent order, permit or license granted, issued or
entered by any Governmental Authority, in each case with respect to clauses (i)
and (ii), that would result in (x) a Material Adverse Effect, or (y) an adverse
effect, in any respect, on the timing, amount or duration of the Revenue
Interest Payments or the right of the Investor to receive the Revenue Interest
Payments. Each of the Company and any Subsidiary of the Company is in compliance
with the requirements of all Applicable Laws, a breach of any of which would
result in a Material Adverse Effect.
(l)    The Company is not engaged in the business of extending credit for the
purpose of buying or carrying margin stock, and no portion of the Investment
Amount shall be used by the Company for a purpose that violates Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time.


USActive 42004257.15    -43-

--------------------------------------------------------------------------------





(m)    The Company, its Affiliates and their agents have conducted their
activities and the filings made are material compliance with all statutes, rules
and regulations of the FDA and any Regulatory Agency with respect to the
evaluation, testing, manufacturing and distributing of the Product. Neither the
Company nor any of its Affiliates has received from any Governmental Authority
any Forms 483, notices of adverse findings or warning letters or other
correspondence in which such Governmental Authority asserted that the operations
of the Company or any of its Affiliates may not be in material compliance with
Applicable Laws, orders, judgments or decrees in connection with their
respective activities relating to the Product.
(n)    Schedule 7.02(n) hereto contains a list of each Material Contract to
which Company is a party, without giving effect to any Contribution(s) under the
Contribution Agreement. As of the Closing Date, there has been provided a true
and complete copy of each of the Material Contracts to the Investor.
(o)    To Company’s Knowledge, except as separately disclosed in writing to
Investor referencing this Section 7.02, neither Company nor any Material
Contract Counterparty is in breach or default of any Material Contract and no
circumstances or grounds exist that would, upon the giving of notice, the
passage of time or both, give rise (i) to a claim by Company or any Material
Contract Counterparty of a breach or default of any Material Contract, or (ii)
to a right of rescission, termination, revision, setoff, or any other rights, by
any Person, in, to or under any Material Contract. Company has not received
from, or delivered to, any Material Contract Counterparty, any notice alleging a
breach or default under any Material Contract, which breach or default has not
been cured as of the date hereof.
(p)    Prior to the Contribution thereof, each Material Contract is a valid and
binding obligation of Company and, to the Knowledge of Company, of the
applicable Material Contract Counterparty, enforceable against each of Company
and, to the Knowledge of Company, each applicable Material Contract Counterparty
in accordance with its terms, except as may be limited by general principles of
equity (regardless of whether considered in a proceeding at law or in equity)
and by applicable bankruptcy, insolvency, moratorium and other similar laws of
general application relating to or affecting creditors’ rights generally.
Company has not received any written notice from any Material Contract
Counterparty or any other Person challenging the validity or enforceability of
any Material Contract.
(q)    Company has not received any notice from any Material Contract
Counterparty or any other Person threatening or commencing any case, proceeding
or other action relating to Material Contract Counterparty’s bankruptcy,
insolvency, liquidation or dissolution or reorganization by any of the foregoing
means.
(r)    The Company has not taken any action or omitted to take any action that
would be reasonably expected to have an adverse impact on the right of the
Investor to take a security interest in the Collateral.
(s)    Company (or any predecessor by merger or otherwise) has not, within the
five (5) year period preceding the date hereof, had a name that differs from its
name as of the date hereof.


USActive 42004257.15    -44-

--------------------------------------------------------------------------------





(t)    Neither Company nor to the Knowledge of Company any of Company’s
directors, officers, employees, Affiliates or agents, has taken any action,
directly or indirectly, that would result in a violation by such Persons of the
FCPA, including making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA. Company, and, to the Knowledge of Company,
its Affiliates have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
(u)    Company maintains a system of accounting controls that is sufficient, in
the opinion of the management of Company, to provide reasonable assurances that
(i) transactions are executed in accordance with management's general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
(v)    The Financial Statements of Company are complete and accurate in all
material respects, were prepared in conformity with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and present fairly in all material respects, in accordance with
applicable requirements of GAAP, the consolidated financial position and the
consolidated financial results of the operations of Company and its Subsidiaries
as of the dates and for the periods covered thereby and the consolidated
statements of cash flows of Company and its Subsidiaries for the periods
presented therein. Since December 31, 2017, there has been no Material Adverse
Effect. Company and its Subsidiaries have no Indebtedness (or other liabilities)
other than (i) identified in the Financial Statements or (ii) incurred by
Company or its Subsidiaries in the ordinary course of business since December
31, 2017.
(w)    The Stock Pledge Agreement, when executed and delivered by the parties
thereto, is effective to create in favor of Investor, legal, valid and
enforceable (subject to bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors' rights generally or general equitable
principles (regardless of whether enforcement is sought in equity or at law))
Liens on, and security interests in, the Capital Stock of Product Sub, and, when
(x) financing statements and other filings in appropriate form are filed with
the California Secretary of State and the Delaware Secretary of State, as
applicable, and (y) upon the taking of possession or control by Investor of the
Capital Stock certificates (if certificated) with duly executed instruments of
transfer in blank, the Liens created by the Stock Pledge Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Company in the Capital Stock of Product Sub, subject to no
Liens other than Permitted Liens.


USActive 42004257.15    -45-

--------------------------------------------------------------------------------





(x)    The claims and rights of Investor created by the Stock Pledge Agreement
in and to the Capital Stock of Product Sub and by the Security Agreement in the
Collateral, will be senior to any Indebtedness or other obligation of Company,
with respect to such Collateral.
(y)    Company is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940.
(z)    To the Knowledge of Company, there has been no indication that the FDA or
any other Regulatory Agency intends to withdraw or is considering the withdrawal
of approval of the Product.
Section 7.03    Representations and Warranties of Investor. Investor hereby
represents and warrants to Product Sub as of the date of this Agreement (except
for any representations and warranties which speak as to a specific date, which
representations and warranties shall be made as of the date specified) as
follows:
(a)
each Investor entity is a limited partnership duly organized, validly existing
and in good standing under the laws of Delaware and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted. Investor is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not result in, and could
not reasonably be expected to have a material adverse effect on the timing or
performance of the Investor’s obligations hereunder.

(b)
None of the execution and delivery by the Investor of any of the Transaction
Documents to which the Investor is party, the performance by the Investor of the
obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will: contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the termination or performance of or payment under, in any
material respect, (A) any Applicable Law or any judgment, order, writ, decree,
permit or license of any Governmental Authority to which the Investor or any of
its assets or properties may be subject or bound, (B) any legally effective term
or provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which the Investor is a party or by
which the Investor or any of its assets or properties is bound or committed or
(C) any term or provision of any of the organizational documents of the
Investor, except in the case of clause (A) or (B) where any such event could not
reasonably be expected to have a material adverse effect on the timing or
performance of the Investor’s obligations hereunder.

(c)
The Investor has all powers and authority to execute and deliver, and perform
its obligations under, the Transaction Documents to which it is party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction



USActive 42004257.15    -46-

--------------------------------------------------------------------------------





Documents to which the Investor is party and the performance by the Investor of
its obligations hereunder and thereunder have been duly authorized by the
Investor. Each of the Transaction Documents to which the Investor is party has
been duly executed and delivered by the Investor. Each of the Transaction
Documents to which the Investor is party constitutes the legal, valid and
binding obligation of the Investor, enforceable against the Investor in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.
(d)
The execution and delivery by the Investor of the Transaction Documents to which
the Investor is party, the performance by the Investor of its obligations
hereunder and thereunder and the consummation of any of the transactions
contemplated hereunder and thereunder do not require any consent, approval,
license, order, authorization or declaration from, notice to, action or
registration by or filing with any Governmental Authority or any other Person,
except for (i) the filing of any applicable notices under securities laws, (ii)
the filings necessary to perfect Liens created by the Transaction Documents, and
(iii) those previously obtained and in full force and effect.

(e)
The Investor acknowledges that it has (a) reviewed the Material Contracts and
such other documents and information relating to the Product and (b) had the
opportunity to ask such questions of, and to receive answers from,
representatives of Product Sub or the Company concerning the Regulatory
Approvals, all Intellectual Property and the Product, in each case, as it deemed
necessary to make an informed decision to make the Investment in accordance with
the terms of this Agreement. The Investor has such knowledge, sophistication and
experience in financial and business matters that it is capable of evaluating
the risks and merits of making the Investment (and accepting the risk attendant
thereto) in accordance with the terms of this Agreement.

Section 7.04    Survival of Representations and Warranties. All representations
and warranties by the Parties contained in this Agreement shall survive the
execution, delivery and acceptance thereof by the Parties and the closing of the
transactions described in this Agreement and continue in effect until payment of
all amounts due to Investor under the Transaction Documents and the termination
of this Agreement pursuant to its terms.
Article VIII.    
AFFIRMATIVE COVENANTS
Product Sub covenants and agrees with Investor that, until the Termination Date:
Section 8.01    Maintenance of Existence. Product Sub shall at all times
(a) preserve, renew and maintain in full force and effect its legal existence
(except as otherwise permitted pursuant to Section 9.02(a) hereof) and good
standing as a limited liability company under the Laws of the jurisdiction of
its organization; (b) not change its name or its chief executive office as set
forth herein without having given Investor the notice thereof required under
Section 8.13; and (c) take all reasonable action to maintain all rights,
privileges, permits,


USActive 42004257.15    -47-

--------------------------------------------------------------------------------





licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 8.02    Use of Proceeds. Product Sub shall use the entire net proceeds
of the Investment received by it to acquire assets from the Company pursuant to
the Contribution Agreement.
Section 8.03    Financial Statements and Information.
(a)    In the event that any such information need not be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, Product Sub shall furnish
to the Investor, on or before the forty-fifth (45th) day after the close of each
of the first three quarters of each fiscal year and the seventy-fifth (75th) day
after the close of the fourth quarter of each fiscal year, as applicable, the
unaudited consolidated balance sheet of the Company as at the close of such
quarter and unaudited consolidated statement of operations and comprehensive
loss and cash flows of the Company for such quarter, duly certified by the chief
financial officer of the Company as having been prepared in accordance with
GAAP. Concurrently with the delivery or filing of the documents described in the
preceding sentence, Product Sub shall furnish to the Investor a certificate of
the chief financial officer of the Company, which certificate shall include a
statement that such officer has no knowledge, except as specifically stated, of
any condition, event or act which constitutes a Put Option Event.
(b)    In the event that any such information need not be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, Product Sub shall furnish
to the Investor, on or before the 135th day after the close of each fiscal year,
the Company’s audited financial statements as at the close of such fiscal year,
including the consolidated balance sheet as at the end of such fiscal year and
consolidated statement of operations and cash flows of the Company for such
fiscal year, in each case accompanied by the report thereon of the Company’s
independent registered public accounting firm. Concurrently with the delivery or
filing of the documents described in the preceding sentence, Product Sub shall
furnish to the Investor a certificate of the chief financial officer of the
Company, which certificate shall include a statement that such officer has no
knowledge, except as specifically stated, of any condition, event or act which
constitutes a Put Option Event.
(c)    Product Sub shall, promptly upon receipt thereof, forward or cause to be
forwarded to the Investor copies of all Notices, reports, updates and other data
or information (i) pertaining to the Revenue Interest Payments and other
Collateral, (ii) received from any Third Party which relate to events or
circumstances that could reasonably be expected to have a Material Adverse
Effect or that relates to Marketing Authorizations or (iii) received from any
Person that relate to the Intellectual Property and that could reasonably be
expected to have a Material Adverse Effect, or that the Investor reasonably
requests.
(d)    Product Sub shall permit Investor and its Representatives, once per
calendar quarter, during normal business hours and upon at least ten (10)
Business Days’ prior written notice to Product Sub (provided that, after the
occurrence and during the continuance of a Put Option Event, Investor shall have
the right, as often, at such times and with such prior notice,


USActive 42004257.15    -48-

--------------------------------------------------------------------------------





as Investor determines in its reasonable discretion), to discuss, with officers
of Product Sub and the Company, the business, operations, properties and
financial and other condition of Product Sub and the Company, to discuss the
Product, to discuss regulatory activities with respect thereto, to discuss
business development and Commercialization efforts relating to the Product, to
verify compliance with the provisions of the Transaction Documents regarding
receipt and application of the Revenue Interest Payments. Additionally, Product
Sub shall permit Investor and its Representatives, once per calendar year,
during normal business hours and upon at least ten (10) Business Days’ prior
written notice to Product Sub (provided that, after the occurrence and during
the continuance of a Put Option Event, Investor shall have the right, as often,
at such times and with such prior notice, as Investor determines in its
reasonable discretion) to visit the offices and properties of Product Sub and
Company where books and records relating or pertaining to the Revenue Interest
Payments and the Collateral are kept and maintained (or, at Investor’s option,
to conduct a meeting by telecommunications), and to inspect and make extracts
from and copies of the books and records of Product Sub and Company relating or
pertaining to the Revenue Interest Payments and the Collateral. To the extent
Product Sub or Company are entitled to visit, inspect or audit books and records
of any third party relating or pertaining to the Revenue Interest or the
Collateral, whether in person or electronically, if either Product Sub (or
Company on behalf of Product Sub) conducts such a visit, inspection or audit,
such Party will share with the Investor a copy of the results of such visit,
inspection or audit.
(e)    On a quarterly basis, within five (5) Business Days after the filing of
its quarterly or annual report required to be filed with the SEC pursuant to
Section 13 or 15(d), but in any event not later than the date required pursuant
to Sections 8.03(a) and (b), respectively, Product Sub shall deliver or cause to
be delivered to the Investor a written report in form reasonably satisfactory to
the Investor setting forth the amount of gross sales of the Product in each
country in the Territory for the Calendar Quarter in which Quarterly Sales
Amounts occurred during the applicable Calendar Quarter, an itemized reasonably
detailed calculation of Net Sales in the U.S. in such Calendar Quarter, and a
calculation of the Revenue Interest Payment Amount for the applicable Calendar
Quarter, showing the Applicable Percentage applied thereto. For two (2) years
after each sale of the Product made by Product Sub or any of its Affiliates,
Product Sub shall keep (and shall ensure that its Affiliates shall keep)
complete and accurate records of such sale in sufficient detail to confirm the
accuracy of the applicable Revenue Interests payable in respect thereof. Product
Sub shall use commercially reasonable efforts to include in each contract of
Product Sub related to the Commercialization of the Product entered into on or
after the Closing Date, an acknowledgement and consent to the obligations of
Product Sub pursuant to this Section 8.03(e) and provide that the counterparty
to such contract shall furnish to Product Sub all information necessary for
Product Sub to comply with this Section 8.03(e) and calculate the Revenue
Interests that are payable as set forth in this Agreement.
(f)    All written information supplied by or on behalf of Product Sub to the
Investor pursuant to this Section 8.03 (other than Sections 8.03(a) and 8.03(b))
shall be accurate and complete in all material respects as of its date or the
date so supplied and the financial statements provided pursuant to Sections
8.03(a) and 8.03(b) fairly present in all material respects the financial
positions and results of operations as of the dates indicated therein, subject,


USActive 42004257.15    -49-

--------------------------------------------------------------------------------





in the case of quarterly financial statements and any other non-audited
financial information, to normal year end and other adjustments. For the
avoidance of doubt, Product Sub makes no representations or warranties regarding
the accuracy or completeness of any information it receives from a Third Party
that it is required to furnish to the Investor pursuant to this Section 8.03,
unless to the actual Knowledge of Product Sub or the Company such information is
inaccurate or incomplete, in which case Product Sub or the Company shall specify
such inaccuracy or incompleteness.
Section 8.04    Books and Records. Product Sub shall keep proper books, records
and accounts in which entries in conformity with sound business practices and
all requirements of Law applicable to it shall be made of all dealings and
transactions in relation to its business, assets and activities and as shall
permit the preparation of the consolidated financial statements of Product Sub
in accordance with GAAP.
Section 8.05    Governmental Authorizations. Product Sub shall obtain, make and
keep in full force and effect all authorizations from and registrations with
Governmental Authorities that may be required for the validity or enforceability
against Product Sub of this Agreement and the other Transaction Documents to
which it is a party.
Section 8.06    Compliance with Laws and Contracts.
(a)    Product Sub shall comply with all Applicable Laws and perform its
obligations under all Material Contracts, if any, entered into after the Closing
Date relative to the conduct of its business, except where the failure to comply
would not reasonably be expected to result in a Material Adverse Effect. Product
Sub shall use commercially reasonable efforts to take all actions necessary to
enforce its rights under each Material Contract, and perform all of its material
obligations under each Material Contract, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.
(b)    Product Sub shall at all times comply with the margin requirements set
forth in Section 7 of the Exchange Act and any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II.
Section 8.07    Plan Assets. Product Sub shall not take any action that causes
its assets to be deemed to be Plan Assets at any time.
Section 8.08    Notices.
(a)    Product Sub shall promptly after Product Sub has Knowledge thereof, give
written Notice to the Investor of any Put Option Event and each other event that
has or could reasonably be expected to have a Material Adverse Effect; provided
that in any of the foregoing situations where Product Sub knows a press release
or other public disclosure is to be made, Product Sub shall use all commercially
reasonable efforts to provide such information to the Investor as early as
possible but in no event later than simultaneously with such release or other
public disclosure.


USActive 42004257.15    -50-

--------------------------------------------------------------------------------





(b)    Product Sub shall promptly give written Notice to the Investor upon
receiving notice, or otherwise obtaining Knowledge, of any default or event of
default under any Material Contracts.
(c)    Product Sub shall, promptly (and in any event within five (5) Business
Days) after Product Sub has Knowledge thereof, give written Notice to the
Investor of any litigation or proceedings to which Product Sub is a party or
which could reasonably be expected to have a Material Adverse Effect.
(d)    Product Sub shall, promptly after Product Sub has Knowledge thereof, give
written Notice to the Investor of any litigation or proceedings challenging the
validity of the Transaction Documents or any of the transactions contemplated
therein.
(e)    Product Sub shall, promptly after Product Sub has Knowledge thereof, give
written Notice to the Investor of any representation or warranty made or deemed
made by Product Sub in any of the Transaction Documents or in any certificate
delivered to the Investor pursuant hereto shall prove to be untrue, inaccurate
or incomplete in any material respect on the date as of which made or deemed
made.
(f)    Product Sub shall, promptly after Product Sub has Knowledge thereof, give
written Notice to the Investor of the occurrence of any Material Adverse Effect
or any event which could reasonably be expected to have a Material Adverse
Effect.
(g)    Product Sub shall, promptly after receipt of any written notice of an
event which has had, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, provide a copy of such notice to
Investor together with a summary of Product Sub’s intended response.
(h)    Product Sub shall, promptly after Product Sub has Knowledge thereof, give
written Notice to the Investor of the occurrence of (i) a manufacturing
disruption which has had, or would reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the level of Net Sales of the
Product or (ii) any other material adverse effect on the Exploitation of the
Product.        
Section 8.09    Payment of Taxes; Tax Status of Product Sub. Product Sub or the
Company, as applicable, shall pay all material Taxes of any kind imposed on or
in respect of its income or assets that are due and payable and before any Lien
on any of its assets exists as a result of nonpayment except as provided in
Section 9.03 hereof and except for Taxes contested in good faith by appropriate
proceedings and for which adequate reserves are maintained in accordance with
GAAP. Product Sub will at all times remain a disregarded entity owned directly
by the Company (unless otherwise consented to in advance in writing by Investor)
for U.S. federal and all applicable state and local income tax purposes.
Section 8.10    Waiver of Stay, Extension or Usury Laws. Notwithstanding any
other provision of this Agreement or the other Transaction Documents, if at any
time the rate of interest payable by any Person under the Transaction Documents
exceeds the Maximum Lawful


USActive 42004257.15    -51-

--------------------------------------------------------------------------------





Rate, then, so long as the Maximum Lawful Rate would be exceeded, such rate of
interest shall be equal to the Maximum Lawful Rate. If at any time thereafter
the rate of interest so payable is less than the Maximum Lawful Rate, such
Person shall continue to pay interest at the Maximum Lawful Rate until such time
as the total interest received from such Person is equal to the total interest
that would have been received had applicable law not limited the interest rate
so payable. In no event shall the total interest received by the Investor under
this Agreement and the other Transaction Documents exceed the amount which such
Investor could lawfully have received, had the interest due been calculated from
the Closing Date at the Maximum Lawful Rate. Without limiting the foregoing,
Product Sub will not at any time, to the extent that it may lawfully not do so,
insist upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or other law that would prohibit or
forgive Product Sub from paying all or any portion of the principal of or
premium, if any, or interest on the Investments contemplated herein, wherever
enacted, now or at any time hereafter in force, or that may affect the covenants
or the performance of this Agreement; and, to the extent that it may lawfully do
so, Product Sub hereby expressly waives all benefit or advantage of any such law
and expressly agrees that it will not hinder, delay or impede the execution of
any power herein granted to the Investor, but will suffer and permit the
execution of every such power as though no such law had been enacted.
Section 8.11    Intellectual Property.
(a)    Product Sub shall, at its sole expense, exercise its rights under the
Contribution Agreement to cause the Company to prepare, execute, deliver and
file any and all agreements, documents or instruments which are necessary and/or
desirable to (i) prosecute and maintain the material Intellectual Property
(including Patents therein); and (ii) defend or assert such material
Intellectual Property against infringement or interference by any other Persons,
and against any claims of invalidity or unenforceability, in any jurisdiction
(including by bringing any legal action for infringement or defending any
counterclaim of invalidity or action of a Third Party for declaratory judgment
of non-infringement or non-interference) to the extent Product Sub has the right
to do so. Product Sub shall keep the Investor informed of all of such actions
and the Investor shall have the opportunity to participate and meaningfully
consult with Product Sub and the Company with respect to the direction thereof
and Product Sub shall, and shall cause the Company to, consider all of the
Investor’s comments in good faith. For clarity, this subsection (a) shall apply
only to the extent of Product Sub’s or any Affiliate’s rights (including rights
to review and comment) to prosecute, maintain and/or enforce the Intellectual
Property.
(b)    Product Sub shall cause the Company to use commercially reasonable
efforts to prosecute all pending Patent applications within the Patent Rights
for which the Company or its Affiliates has rights to prosecute such Patents
consistent with standards in the biotechnology industry (as applicable) for
similarly situated entities.
(c)    Product Sub and the Company and its Affiliates shall:
(i)    take reasonable measures to protect the proprietary nature of material
Intellectual Property and to maintain in confidence all trade secrets and
confidential information comprising a part thereof;


USActive 42004257.15    -52-

--------------------------------------------------------------------------------





(ii)    not disclose and use commercially reasonable efforts to prevent any
distribution or disclosure by others (including their employees and contractors)
of any item that contains or embodies material Intellectual Property; and
(iii)    take reasonable physical and electronic security measures to prevent
disclosure of any item that contains or embodies material Intellectual Property.
(d)    Product Sub shall cause the Company to use commercially reasonable
efforts to cause each individual associated with the filing and prosecution of
the Patents material to the conduct of the business of Product Sub and its
Subsidiaries to comply in all material respects with all applicable duties of
candor and good faith in dealing with any Patent Office, including any duty to
disclose to any Patent Office all information known by such individual to be
material to patentability of each such Patent, in those jurisdictions where such
duties exist.
(e)    Product Sub shall furnish the Investor from time to time upon Investor’s
reasonable written request therefor, but in any event not more than once in any
six (6)-month period so long as no Put Option Event is continuing, reasonably
detailed statements and schedules further identifying and describing the
Intellectual Property and such other materials evidencing or reports pertaining
to any Intellectual Property as the Investor may reasonably request.


USActive 42004257.15    -53-

--------------------------------------------------------------------------------





Section 8.12    Security Documents; Further Assurances. Product Sub shall
promptly, upon the reasonable request of the Investor, at the Investor’s sole
cost and expense (and shall promptly reimburse Product Sub upon demand for such
costs and expenses so incurred), (a) execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Transaction Documents or otherwise deemed by the Investor reasonably
necessary or desirable for the continued validity, perfection and priority of
the Liens on the Collateral covered thereby subject to no other Liens except as
permitted by the applicable Transaction Document, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith; (b) deliver
or cause to be delivered to the Investor from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Investor and the Investor shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Transaction Documents; and (c) upon the exercise by the Investor
of any power, right, privilege or remedy pursuant to any Transaction Document
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Investor may require. In addition, Product Sub shall promptly, at Investor’s
sole cost and expense, execute and deliver to the Investor such further
instruments and documents, and take such further action, as the Investor may, at
any time and from time to time, reasonably request in order to carry out the
intent and purpose of this Agreement and the other Transaction Documents to
which it is a party and to establish and protect the rights, interests and
remedies created, or intended to be created, in favor of the Investor hereby and
thereby.
Section 8.13    Information Regarding Collateral. Product Sub shall not effect
any change (i) in its legal name, (ii) in the location of its chief executive
office, (iii) in its identity, (iv) in its Federal Taxpayer Identification
Number or organizational identification number, if any, (v) in its
Organizational Documents or (vi) in its jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Investor Representative not less than ten
(10) days prior written notice (in the form of an certificate of a duly
authorized officer of Product Sub), or such lesser notice period agreed to by
the Investor Representative in its reasonable discretion, of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Investor Representative may reasonably request and
(B) it shall have taken all action reasonably satisfactory to the Investor
Representative to maintain the perfection and priority of the security interest
of the Investor Representative (for the benefit of the Investor) in the
Collateral, if applicable. Product Sub agrees to provide promptly the Investor
Representative with certified Organizational Documents reflecting any of the
changes described in the preceding sentence. Product Sub also agrees to notify
promptly the Investor Representative of any change in the location of any office
in which it maintains books or records relating to Collateral owned by it or any
office or facility at which any portion of Collateral is located (including the
establishment of any such new office or facility), other than (a) changes in
location to a mortgaged property, (b) Collateral which is in-transit or in the
possession of employees, and (c) Collateral which is out for repair or
processing.


USActive 42004257.15    -54-

--------------------------------------------------------------------------------





Section 8.14    Additional Collateral; Commercialization of the ProductWith
respect to any Collateral acquired after the Closing Date by Product Sub that is
not already subject to the Lien created by any of the Transaction Documents or
specifically excluded from the requirement to be subject to such Lien in the
Transaction Documents, Product Sub shall promptly (and in any event within
30 days after the acquisition thereof) (i) execute and deliver to the Investor
Representative such amendments or supplements to the relevant Transaction
Documents or such other documents as the Investor Representative shall deem
necessary or advisable to grant for its benefit, a Lien on such property subject
to no Liens other than Permitted Liens, and (ii) take all actions necessary to
cause such Lien to be duly perfected in accordance with all applicable
requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Investor Representative.
Product Sub shall otherwise take such actions and execute and/or deliver to the
Investor Representative such documents as the Investor Representative shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Security Agreement on such after-acquired properties.
(a)    Product Sub shall at all times (either directly or through an Affiliate
or Product Licensee) use or cause to be used Commercially Reasonable and
Diligent Efforts to Commercialize the Product, including using Commercially
Reasonable and Diligent Efforts to maintain the economic benefits of its
relationships with providers of goods and services under such Material Contracts
as may be entered into by Product Sub or replacements or substitutes therefor.
(b)    Upon the occurrence of a breach of any Material Contract by any other
party thereto, which would reasonably be expected to result in a Material
Adverse Effect on the Product, Product Sub shall use Commercially Reasonable and
Diligent Efforts to seek to enforce all of its (and cause its Affiliates to seek
to enforce all of their) rights and remedies thereunder. In the case of Material
Contracts consisting of licenses or other arrangements under which the
counterparty is to make payments to Product Sub in respect of such
Commercialization, such counterparties shall be instructed to make all payments
to the Collection Account for receipt and disbursement in accordance with the
terms hereof. Product Sub shall use Commercially Reasonable and Diligent Efforts
to prepare, execute, deliver and file (or cause the same to be done) any and all
agreements, documents or instruments that are necessary or desirable to secure
and maintain, all Marketing Authorizations for the Product. Except to the extent
required under Applicable Law (e.g., recalls), Product Sub shall not withdraw or
abandon, or fail to take any action necessary to prevent the withdrawal or
abandonment of, any Marketing Authorization once obtained. Following the receipt
of a Marketing Authorization in any country, Product Sub agrees to use
Commercially Reasonable and Diligent Efforts, itself or through one or more of
its Affiliates, licensees or other agents, to Commercialize the Product in each
such country.
Article IX.    
NEGATIVE COVENANTS
Product Sub covenants and agrees with Investor that, until the Termination Date:
Section 9.01    Activities of Product Sub.


USActive 42004257.15    -55-

--------------------------------------------------------------------------------





(a)    Product Sub shall not amend, modify, waive or terminate (other than
expiration in accordance with its terms) any provision of, or permit or agree to
the amendment, modification, waiver or termination (other than expiration in
accordance with its terms) of any provision of any of the Transaction Documents
or the License Agreement, without the prior written consent of Investor or
Investor Representative; provided, that Product Sub may agree to amendments,
modifications, waivers or terminations of provisions of the License Agreement
without the prior written consent of Investor or Investor Representative solely
to the extent that such amendments, modifications, waivers or terminations will
not have any adverse effect, in any respect, on the timing, amount or duration
of the Revenue Interest Payments or the right of the Investor to receive the
Revenue Interest Payments. Product Sub shall comply with all terms and
conditions of and fulfill all obligations under each Material Contract to which
it is a party, and, subject to the immediately preceding sentence with respect
to the License Agreement, shall use Commercially Reasonable and Diligent Efforts
to seek to enforce its rights and remedies under all other Material Contracts in
effecting any amendment, modification, waiver or termination thereof, except as
would not reasonably be expected to result in a Material Adverse Effect. Product
Sub shall not establish or acquire any Subsidiaries except in the exercise of
Commercially Reasonable and Diligent Efforts to Commercialize the Product.
(b)    Product Sub shall:
(i)    only enter into contracts in its own name as a legal entity separate from
the owners of its Capital Stock and from any other person;
(ii)    not commingle its assets with assets of any other Person, except in
connection with, and for the limited purposes of, operation of any Blocked
Account, except to the extent expressly permitted under the Contribution
Agreement;
(iii)    conduct its business only in its own name and comply with all
organizational formalities necessary to maintain its separate existence, except,
in each case, to the extent expressly permitted under the Contribution Agreement
(provided, it is understood and agreed, that Product Sub shall be permitted to
market and distribute the Product (whether directly or through the Company)
under the name of “La Jolla Pharmaceutical Company and La Jolla Pharma, LLC” or
a derivative thereof); provided that, notwithstanding anything to the contrary
herein, Product Sub shall be permitted to use any marketing or distribution
materials or any Product labels that are produced prior to the Effective Date
which utilize the name of the Company, or that are produced after the Effective
Date and utilize the name of the Company, where such use is required by
Applicable Law (e.g., state licensing requirements);
(iv)    maintain separate books and records, showing its assets and liabilities
separate and apart from those of any other person and not have its assets listed
on any financial statement of any other person; provided, however, that Product
Sub’s assets may be included in a consolidated financial statement of its
Affiliates in conformity with applicable provisions of GAAP (provided that such
assets shall also be listed on Product Sub’s own separate balance sheet);


USActive 42004257.15    -56-

--------------------------------------------------------------------------------





(v)    pay its own liabilities and expenses only out of its own funds; provided,
that the foregoing shall not prohibit the payment of any liabilities and
expenses by the Company on behalf of Product Sub so long as such payments are
subject to reimbursement or are otherwise recorded as capital contributions or
intercompany loans;
(vi)    not enter into any transaction with any of its Affiliates, except
transactions that are at prices and on terms and conditions that could be
obtained on an arm’s-length basis from unrelated Third Parties (other than
capital contributions made by the Company to Product Sub or distributions made
by Product Sub not in violation of this Agreement);
(vii)    maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require the holders of its Capital Stock to make additional capital
contributions to Product Sub beyond those required under the Contribution
Agreement;
(viii)    cause the representatives of Product Sub to act at all times with
respect to Product Sub consistently and not in a manner opposed to the
foregoing; or
(ix)    not engage in any business activity other than the Exploitation
(including Commercialization) of the Product that is implemented hereunder and
the borrowing, payment and repayment of amounts provided for hereunder and under
the other Transaction Documents and any activities ancillary or related thereto.
Section 9.02    Merger; Sale of Assets.
(a)    Product Sub shall not merge or consolidate with or into (whether or not
Product Sub is the Surviving Person) any other Person and Product Sub will not
sell, convey, assign, transfer, lease, sublease, license, sublicense or
otherwise dispose of all or substantially all of Product Sub’s assets to any
Person in a single transaction or series of related transactions.
(b)    Product Sub shall not sell, assign, convey, transfer, lease, sublease,
license, sublicense or otherwise dispose of (including by way of merger or
consolidation) any right, title or interest in or to the Collateral, other than
(i) pursuant to Permitted Liens and (ii) entry into to a Product License for
Commercialization of the Product outside the U.S. (any such Product License, a
“Permitted Ex-U.S. Product License”).


USActive 42004257.15    -57-

--------------------------------------------------------------------------------





Section 9.03    Liens. Product Sub shall not create or suffer to exist any Lien
on or with respect to Collateral, except for Permitted Liens.
Section 9.04    Investment Company Act. Neither Product Sub nor any of its
Subsidiaries shall be or become an investment company subject to registration
under the Investment Company Act of 1940.
Section 9.05    Limitation on Additional Indebtedness. Product Sub shall not,
directly or indirectly, incur or suffer to exist any Indebtedness; provided that
Product Sub may incur:
(a)    Indebtedness representing obligations for the payment of money incurred
in the ordinary course of business for goods or services rendered, unsecured,
not overdue (unless subject to a good faith dispute);
(b)    Indebtedness secured by Liens of any of the types described under clauses
(d), (f) and (k) of the definition of Permitted Liens; and
(c)    Indebtedness consisting of (i) the financing of insurance premiums with
the providers of such insurance or their affiliates or (ii) take-or-pay
obligations contained in supply agreements, in each case, in the ordinary course
of business.
Section 9.06    Limitation on Transactions with Controlled Affiliates. Product
Sub shall not, directly or indirectly, enter into any transaction or series of
related transactions or participate in any arrangement (including any purchase,
sale, lease or exchange of assets or the rendering of any service) with any
Controlled Affiliate other than the Transaction Documents or upon fair and
reasonable terms no less favorable to Product Sub in the aggregate than it would
obtain in a comparable arm’s-length transaction with a non-Controlled Affiliate.
Section 9.07    ERISA.
(a)    Product Sub shall not sponsor, maintain or contribute to, or agree to
sponsor, maintain or contribute to, any employee benefit plan (as defined in
Section 3(3) of ERISA) whether or not subject to ERISA, that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Product Sub shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code or in any transaction that,
assuming that no assets of Investor are or are deemed to be Plan Assets, would
cause any obligation or action taken or to be taken hereunder (or the exercise
by the Investor of any of its rights under this Agreement or the other
Transaction Documents) to be a non-exempt prohibited transaction under such
provisions.
(c)    Product Sub shall not incur any liability with respect to any obligation
to provide medical benefits with respect to any person beyond their retirement
or other termination


USActive 42004257.15    -58-

--------------------------------------------------------------------------------





of service, other than coverage mandated by law, that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.08    Dividends and Distributions. Product Sub will not, directly or
indirectly, make any dividends or other distributions to holders of Capital
Stock (i) except as permitted under Product Sub’s Organizational Documents and
this Agreement or (ii) in any event, while a Put Option Event has occurred and
is continuing.
Article X.    
PUT OPTION EVENTS
Section 10.01    Put Option Events. If one or more Put Option Events occurs and
is continuing, the Investor shall be entitled to the payments set forth below,
provided that, in each case, if such payment is not received by the Investor
within five Business Days of written demand, the Investor shall be entitled to
the remedies set forth in Section 10.02:
(a)    with respect to any Put Option Event caused by the breach of any
provision of Sections 9.01(b)(i), (ii) and (v) which could reasonably be
anticipated to support a contention that the separate legal status of Product
Sub and the Company (or their assets) should be disregarded, then the Investor
shall be entitled to immediate payment in cash of the Maximum Payment Amount,
less the sum of: (i) the aggregate amount of payments previously received by
Investor (and any direct or indirect Assignee of the Investor to whom any
interest in the Revenue Interest Payment is transferred) contemplated by Section
3.01 hereof, and (ii) the aggregate amount of payments received by Investor (and
any direct or indirect Assignee of the Investor to whom any interest in the
Revenue Interest Payment is transferred) pursuant to Article XI, other than
amounts of the nature specified in clauses, (i) (ii) or (iii) in Section 11.03;
(b)    with respect to any Put Option Event caused by any breach of Sections
9.02, 9.05 or 9.08 or any occurrence constituting a Put Option event pursuant to
clause (d) or (e) of the definition thereof, then the Investor shall be entitled
to immediate payment in cash of the Maximum Payment Amount, less the sum of: (i)
the aggregate amount of payments previously received by Investor (and any direct
or indirect Assignee of the Investor to whom any interest in the Revenue
Interest Payment is transferred) contemplated by Section 3.01 hereof, and (ii)
the aggregate amount of payments received by Investor (and any direct or
indirect Assignee of the Investor to whom any interest in the Revenue Interest
Payment is transferred) pursuant to Article XI, other than amounts of the nature
specified in clauses, (i) (ii) or (iii) in Section 11.03; or
(c)    with respect to any Put Option Event caused by the breach of any
provision of Section 8.05 or 8.06 that could reasonably be expected to have a
materially adverse impact on the Revenue Interest Payments, any Put Option Event
caused by the breach of Sections 8.07, 8.12, 8.13 or 8.14, or any provision of
Article IX not covered by the preceding clauses (a) or (b) (other than Section
9.01(b)(iii)), then the Investor shall be entitled to immediate payment in cash
of the Investment Amount, less the sum of: (i) the aggregate amount of payments
previously received by Investor (and any direct or indirect Assignee of the
Investor to whom any interest in the Revenue Interest Payment is transferred)
contemplated by Section 3.01 hereof, and (ii) the aggregate amount of payments
received by Investor (and any direct or


USActive 42004257.15    -59-

--------------------------------------------------------------------------------





indirect Assignee of the Investor to whom any interest in the Revenue Interest
Payment is transferred) pursuant to Article XI, other than amounts of the nature
specified in clauses, (i) (ii) or (iii) in Section 11.03.
Section 10.02    Investor Remedies. If any Put Option Event shall occur and be
continuing, and Product Sub shall have failed to make any payment required under
Section 10.01 within the applicable time period, the Investor may, by Notice to
Product Sub, exercise all rights and remedies available to the Investor as a
creditor hereunder and under the other Transaction Documents and applicable law
(which exercise may be determined in its sole discretion and which such exercise
shall not constitute an election of remedies), including enforcement of the
security interests created thereby; provided, however, that if any event of any
kind referred to in clause (d) of the definition of “Put Option Event” herein
occurs, the obligations of the Investor hereunder shall immediately terminate,
all amounts payable hereunder by Product Sub shall become immediately due and
payable and the Investor shall be entitled to exercise rights and remedies under
the Transaction Documents and applicable law without diligence, presentment,
demand of payment, protest or notice of any kind, all of which are hereby
expressly waived by Product Sub.
Section 10.03    Right of Set-off; Sharing of Set-off. If any amount payable
hereunder is not paid as and when due, Product Sub irrevocably authorizes the
Investor to proceed, to the fullest extent permitted by Applicable Law, without
prior notice, by right of set-off, counterclaim or otherwise, against any assets
of Product Sub in any currency that may at any time be in the possession of the
Investor or any Affiliate of Investor, to the full extent of all amounts payable
to the Investor hereunder; provided, however, that the Investor shall notify
Product Sub of the exercise of such right promptly following such exercise.
Section 10.04    Rights Not Exclusive. The rights provided for herein are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by Law.
Article XI.    
INDEMNIFICATION; LIMITS ON DAMAGES
Section 11.01    Losses.
(a)    Product Sub agrees to defend (subject to Indemnitees’ selection of
counsel), indemnify, pay and hold harmless, each Indemnitee from and against any
and all Indemnified Liabilities, in all cases, arising, in whole or in part, out
of or relating to any claim, notice, suit or proceeding commenced or threatened
in writing (including, without limitation, by electronic means) by any Person
(including any Governmental Authority) other than Product Sub, the Company or
any of Investor’s Affiliates; provided Product Sub shall not have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the bad faith, gross negligence
or willful misconduct of such Indemnitee or the breach by Investor of its
obligations to pay the Investment Amount hereunder. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 11.01 may be unenforceable in whole or in part because they violate of
any


USActive 42004257.15    -60-

--------------------------------------------------------------------------------





law or public policy, Product Sub shall contribute the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. This Section 11.01 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(b)    To the extent permitted by applicable law, no Party shall assert, and
each Party hereby waives, any claim against each other Party and such Party’s
Affiliates, directors, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Transaction Document or any agreement or instrument contemplated hereby
or thereby or referred to herein or therein, the transactions contemplated
hereby or thereby, the Investment or the use of the proceeds thereof or any act
or omission or event occurring in connection therewith, and each Party hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor; provided, that nothing contained in this clause (b) shall limit the
Product Sub’s indemnification obligations hereunder to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder.
Section 11.02    Assumption of Defense; Settlements. If the Investor is entitled
to indemnification under this Article XI with respect to any action or
proceeding brought by a third party that is also brought against Product Sub,
Product Sub shall be entitled to assume the defense of any such action or
proceeding with counsel reasonably satisfactory to the Investor. Upon assumption
by Product Sub of the defense of any such action or proceeding, Investor shall
have the right to participate in such action or proceeding and to retain its own
counsel but Product Sub shall not be liable for any legal expenses of other
counsel subsequently incurred by the Investor in connection with the defense
thereof unless (i) Product Sub has otherwise agreed to pay such fees and
expenses, (ii) Product Sub shall have failed to employ counsel reasonably
satisfactory to the Investor in a timely manner or (iii) the Investor shall have
been advised by counsel that there are actual or potential conflicting interests
between Product Sub and the Investor, including situations in which there are
one or more legal defenses available to the Investor that are different from or
additional to those available to Product Sub; provided, however, that Product
Sub shall not, in connection with any one such action or proceeding or separate
but substantially similar actions or proceedings arising out of the same general
allegations, be liable for the fees and expenses of more than one separate firm
of attorneys at any time for the Investor, except to the extent that local
counsel, in addition to its regular counsel, is required in order to effectively
defend against such action or proceeding. Product Sub shall not consent to the
terms of any compromise or settlement of any action defended by Product Sub in
accordance with the foregoing without the prior written consent of the Investor
unless such compromise or settlement (x) includes an unconditional release of
the Investor from all liability arising out of such action and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the Investor. Product Sub shall not be required


USActive 42004257.15    -61-

--------------------------------------------------------------------------------





to indemnify the Investor for any amount paid or payable by the Investor in the
settlement of any action, proceeding or investigation without the written
consent of Product Sub, which consent shall not be unreasonably withheld,
conditioned or delayed.
Section 11.03    Limits on Damages. Notwithstanding anything in this Agreement
or any other Transaction Document to the contrary, neither Product Sub nor the
Company shall have any liability to Investor arising out of, or otherwise
relating to this Agreement and any other Transaction Document, or the
transactions contemplated hereby or thereby in excess of an amount equal to: (a)
the Maximum Payment Amount, minus (b) the aggregate amount collected or received
by the Investor (and any direct or indirect Assignee of the Investor to whom any
interest in the Revenue Interest Payments is transferred) in respect of the
Revenue Interest Payments, minus (c) the aggregate amount collected or received
by the Investor or any Indemnitee (and any direct or indirect Assignee of the
Investor to whom any interest in the Revenue Interest Payment is transferred)
with respect to any Indemnified Liabilities (without duplication of any amounts
received pursuant to the preceding clause (b)); provided that, for the avoidance
of doubt, the limitations set forth in this Section 11.03 shall not apply (i) to
the Product Sub’s indemnification obligations under Section 11.01 with respect
to Third Party claims, (ii) to the Product Sub’s indemnification and
reimbursement obligations under Section 11.01 with respect to out-of-pocket
costs and expenses paid by Investor in connection with the exercise or
enforcement of its rights under any Transaction Document or (iii) in the case of
fraud.
Section 11.04    No Implied Representations and Warranties. The Parties
acknowledge and agree that, other than the representations and warranties of
Product Sub specifically contained in Sections 7.01, 7.02 and the other
Transaction Documents, and of Investor specifically contained in Section 7.03,
there are no representations or warranties of Product Sub, Investor or any other
Person either expressed or implied with respect to the Product, the Revenue
Interests, the Intellectual Property or the transactions contemplated by the
Transaction Documents and that the parties do not rely on, and shall have no
remedies in respect of any representation or warranty not specifically set forth
in Sections 7.01 and 7.02 or Section 7.03 hereof or in any other Transaction
Document, as applicable.
Section 11.05    Exclusive Remedy. The Parties hereto acknowledge and agree
that, from and after the Closing Date, Section 11.01 shall provide the
Investor’s sole and exclusive remedy vis-à-vis Product Sub or the Company with
respect to any Third Party claim arising out of, relating to or in connection
with this Agreement and the transactions contemplated hereby, and any losses
relating thereto.
Article XII.    
MISCELLANEOUS
Section 12.01    Assignments.
(a)    Product Sub shall not be permitted to assign this Agreement without the
prior written consent of the Investor (which consent shall not be unreasonably
withheld, conditioned or delayed) and any purported assignment in violation of
this Section 12.01 shall be null and void; provided that Product Sub may, upon
ten days’ prior written notice to Investor but


USActive 42004257.15    -62-

--------------------------------------------------------------------------------





without need for consent, assign any of its obligations or rights under this
Agreement to any: (i) Affiliate receiving an assignment of the right to Exploit
or Commercialize the Product and receive underlying Net Sales; provided that
Product Sub shall continue to be liable for all of its Obligations under this
Agreement; or (ii) any other Person with which the Company may merge or
consolidate or to which the Company may sell all or substantially all of its
assets (including the Capital Stock the Company owns of Product Sub); provided
that with respect to clause (i) or (ii), the assignee under any such assignment
agrees to be bound by the terms of the Transaction Documents and furnishes a
written agreement to such effect to Investor.
(b)    Investor may at any time assign its rights and obligations hereunder, in
whole or in part, to an Assignee and Investor may at any time pledge its rights
and obligations hereunder to an Assignee. In connection with any such
assignment, Investor shall use commercially reasonably efforts to have
Healthcare Royalty Management, LLC retained as Investor Representative, subject
to terms and conditions acceptable to Healthcare Royalty Management, LLC in its
reasonable discretion.
(c)    The parties to each assignment shall execute and deliver to Product Sub
an Assignment and Acceptance. Upon the effectiveness of a permitted assignment
hereunder, (i) each reference in this Agreement to “Investor” shall be deemed to
be a reference to the assignor and the assignee to the extent of their
respective interests, (ii) such assignee shall be a party to this Agreement and
shall have all the rights and obligations of Investor and (iii) the assignor
shall be released from its obligations hereunder to a corresponding extent of
the assignment, and no further consent or action by any party shall be required.
(d)    In the event there are multiple Investor Entities, all Revenue Interest
Payments, fees and any other amounts payable pursuant to the Transaction
Documents shall be allocated on a pro rata basis among the Investor Entities
according to their proportionate interests in the Investment Amount. If any
Investor Entity receives an amount on account of any Revenue Interest Payments,
fees or other amounts due under the Transaction Documents that exceeds such
Investor Entity’s pro rata share thereof, such Investor Entity shall return the
applicable excess amount to the Investor Representative for reallocation. In the
event of any dispute between or among Investor Entities regarding their
respective interests in any Revenue Interest Payments, fees or other amounts
payable under the Transaction Documents, the records maintained by the Investor
Representative shall be prima facie evidence of each Investor Entity’s
respective pro rata share thereof.
(e)    Product Sub and the Investor shall, from time to time at the request of
the other party hereto, execute and deliver any documents that are necessary to
give full force and effect to an assignment permitted hereunder.
Section 12.02    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns.
Section 12.03    Notices. All Notices authorized or required to be given
pursuant to this Agreement shall be given in writing and either personally
delivered to the Party to whom it is given or delivered by: (i) a nationally
recognized overnight delivery service, such as FedEx, in


USActive 42004257.15    -63-

--------------------------------------------------------------------------------





which case notice shall be deemed delivered the next Business Day following
sending, (ii) mailed by registered or certified mail, postage prepaid, in which
case, notice shall be deemed given the fourth Business Day after mailing, or
(iii) sent by electronic mail with a copy sent on the following Business Day by
one of the other methods of giving notice described herein, in which case notice
shall be deemed given on the next Business Day following sending, in each case,
with the notice to be addressed to the Party at its address listed below:
(a)    If to Product Sub:
La Jolla Pharma, LLC
c/o La Jolla Pharmaceutical Company
4550 Towne Centre Court
San Diego, California 92121
Attention: George Tidmarsh, Chief Executive Officer
Email: GTidmarsh@ljpc.com


with copies (which shall not constitute notice) to:

c/o La Jolla Pharmaceutical Company
4550 Towne Centre Court
San Diego, California 92121
Attention: Dennis Mulroy, Chief Financial Officer
Email: DMulroy@ljpc.com
c/o La Jolla Pharmaceutical Company
4550 Towne Centre Court
San Diego, California 92121
Attention: Sun Lee, Director of Legal Affairs
Email: SLee@ljpc.com

Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105
Attention: Ryan A. Murr
Email: rmurr@gibsondunn.com
(b)    If to the Investor:
HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Clarke B. Futch
Managing Partner
Email: Clarke.Futch@hcroyalty.com


USActive 42004257.15    -64-

--------------------------------------------------------------------------------





with copies (which shall not constitute notice) to:

HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Chief Legal Officer
Email: royalty-legal@hcroyalty.com
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, New York 10281
Attn: Ira J. Schacter
E-mail: ira.schacter@cwt.com
Any Party may change its address for the receipt of Notices at any time by
giving Notice thereof to the other Party. Except as otherwise provided herein,
any Notice authorized or required to be given by this Agreement shall be
effective when received.


USActive 42004257.15    -65-

--------------------------------------------------------------------------------





Section 12.04    Entire Agreement. This Agreement, together with the Exhibits
and Schedules hereto (which are incorporated herein by reference), and the other
Transaction Documents constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersede all prior agreements
(including the Confidentiality Agreement), understandings and negotiations, both
written and oral, between the Parties with respect to the subject matter of this
Agreement.
Section 12.05    Modification. No Transaction Document or provision thereof may
be waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing executed by Product Sub and the Investor or,
in the case of any other Transaction Document, by an agreement or agreements in
writing entered into by the parties thereto with the prior written consent of
the Investor.
Section 12.06    No Delay; Waivers; etc. No delay on the part of a Party in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power or right hereunder preclude
other or further exercise thereof or the exercise of any other power or right.
No Party shall be deemed to have waived any rights hereunder unless such waiver
shall be in writing and signed by such Party.
Section 12.07    Severability. If any provision of this Agreement is held to be
invalid or unenforceable, the remaining provisions shall nevertheless be given
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree by a court of competent jurisdiction shall
remain in full force and effect to the extent not held invalid or unenforceable.
Section 12.08    Determinations. Each determination or calculation by the
Investor hereunder shall, in the absence of manifest error, be conclusive and
binding on the Parties.
Section 12.09    Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 BUT OTHERWISE WITHOUT GIVING
EFFECT TO LAWS CONCERNING CONFLICT OF LAWS OR CHOICE OF FORUM THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Section 12.10    Jurisdiction. Each of Product Sub and the Investor irrevocably
submits to the jurisdiction of the courts of the State of New York and of the
United States sitting in the State of New York, and of the courts of its own
corporate domicile with respect to any and all Proceedings. Each of Product Sub
and the Investor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any
Proceeding and any claim that any Proceeding has been brought in an inconvenient
forum. Any process or summons for purposes of any Proceeding may be served on
Product Sub by mailing a copy thereof by registered mail, or a form of mail
substantially equivalent thereto, addressed to it at its address as provided for
Notices hereunder.


USActive 42004257.15    -66-

--------------------------------------------------------------------------------





Section 12.11    Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING
TO ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED UNDER ANY
TRANSACTION DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO ANY TRANSACTION DOCUMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.11.
Section 12.12    Waiver of Immunity. To the extent that Product Sub has or
hereafter may be entitled to claim or may acquire, for itself or any of its
assets, any immunity from suit, jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or any of
its property, Product Sub hereby irrevocably waives such immunity in respect of
its obligations hereunder to the fullest extent permitted by law.
Section 12.13    Counterparts; Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.
Section 12.14    Limitation on Rights of Others. Except for the Indemnitees
referred to in Section 11.02, no Person other than a Party shall have any legal
or equitable right, remedy or claim under or in respect of this Agreement.
Section 12.15    Termination; Survival. This Agreement shall terminate and the
rights and obligations of the Parties shall terminate upon the payment of all
amounts due to Investor, or to which Investor could be entitled, under the
Transaction Documents, provided, however, that the obligations of the Parties
contained in Sections 4.03, 4.04, 4.05, Article V, Article XI and this Section
12.15 shall survive the Termination Date.
Section 12.16    Confidentiality.
(a)    Until the payment of all amounts contemplated by Section 3.01, and for a
period of three (3) years thereafter, each Party shall maintain in strict
confidence all Confidential Information and materials disclosed or provided to
it by the other Party, except as approved in writing in advance by the
disclosing Party, and shall not use or reproduce the disclosing Party’s
Confidential Information for any purpose other than as required to carry out its
obligations and


USActive 42004257.15    -67-

--------------------------------------------------------------------------------





exercise its rights pursuant to this Agreement (the “Purpose”). Specifically, a
Party shall have the right to disclose Confidential Information: (i) on a “need
to know basis” to its employees, consultants and Affiliates as well as any
actual or potential acquirers, merger partners, licensees, permitted assignees,
collaborators (including licensees), subcontractors, investment bankers,
investors, limited partners, partners, lenders, or other financial partners, and
its and their respective directors, employees, contractors and agents, on a
confidential basis no less restrictive than the confidentiality terms set forth
herein, or (ii) in response to a routine audit or examination by, or a blanket
document request from, a Governmental Authority or to the extent requested by an
authorized representative of a Governmental Authority. A Party receiving any
such Confidential Information hereunder agrees to institute measures to protect
the Confidential Information in a manner consistent with the measures it uses to
protect its own most sensitive proprietary and confidential information, which
in any event must not be less than a reasonable standard of care. Each Party
shall be responsible for the breach of this Section 12.16 by its employees,
consultants or Third Parties to whom such disclosure is made pursuant to this
Section 12.16. Each Party shall immediately notify the other Party upon
discovery of any loss or unauthorized disclosure of the other Party’s
Confidential Information.
(b)    The obligations of confidentiality and non-use set forth in Section
12.16(a) shall not apply to the extent that the receiving Party or its
Affiliates is required to disclose Confidential Information pursuant to: (i) an
order of a court of competent jurisdiction; (ii) Applicable Laws; (iii)
regulations or rules of a securities exchange; or (iv) requirement of a
Governmental Authority; provided that in the case of any such disclosure under
clauses (i) or (iv), to the extent legally permissible, the disclosing Party
shall first notify the other Party and shall take reasonable steps as requested
to obtain a protective order or other confidential treatment of the Confidential
Information that is being so disclosed.
(c)    This Agreement supersedes the Confidentiality Agreement and the
Confidentiality Agreement shall cease to be of any force and effect as of the
Closing Date; provided, however, that all information falling within the
definition of “Confidential Information” set forth in the Confidentiality
Agreement shall also be deemed Confidential Information disclosed pursuant to
this Agreement and subject to the provisions of Section 12.16.
Section 12.17    Patriot Act Notification. Investor hereby notifies Product Sub
that, consistent with the Patriot Act, regulations promulgated thereunder and
under other Applicable Law, the Investor’s procedures and customer due diligence
standards may require it to obtain, verify and record information that
identifies Product Sub, including among other things name, address, information
regarding Persons with authority or control over Product Sub, and other
information regarding Product Sub, its operations and transactions with the
Investor. Product Sub agrees to provide such information and take such actions
as are reasonably requested by the Investor in order to assist the Investor in
maintaining compliance with its procedures, the Patriot Act and any other
Applicable Laws.






USActive 42004257.15    -68-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.


PRODUCT SUB:
LA JOLLA PHARMA, LLC,
By: La Jolla Pharmaceutical Company,
its Manager

By:
/s/ George Tidmarsh            
Name:    George Tidmarsh
Title:    Chief Executive Officer



[Signature Page to Revenue Interest Agreement]

--------------------------------------------------------------------------------







INVESTOR:
HEALTHCARE ROYALTY PARTNERS III, L.P.,
By:
HealthCare Royalty GP III, LLC,
    its general partner



By:
/s/ Clarke B. Futch    
Name: Clarke B. Futch
Title: Managing Partner



HCRP OVERFLOW FUND, L.P.,
By:
HCRP Overflow Fund GP, LLC,
    its general partner



By:
/s/ Clarke B. Futch    
Name: Clarke B. Futch
Title: Managing Partner



HCR MOLAG FUND, L.P.,
By:
HCR MOLAG Fund GP, LLC,
    its general partner



By:
/s/ Clarke B. Futch    
Name: Clarke B. Futch
Title: Managing Partner



[Signature Page to Revenue Interest Agreement]

--------------------------------------------------------------------------------








ANNEX 1
INVESTOR ENTITIES


 
Entity
Applicable Proportion
of Investment Amount
1.
HealthCare Royalty Partners III, L.P.
$90,000,000
2.
HCRP Overflow Fund, L.P.
$17,500,000
3.
HCR MOLAG Fund, L.P.
$17,500,000









USActive 42004257.15